     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.86 Page 1 of 45



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    SOIL RETENTION PRODUCTS, INC., a )                Case No.: 3:20-cv-02453-BEN-WVG
      California corporation,              )
12                                         )            ORDER:
                         Plaintiff,
13                                         )
      v.                                   )            (1) GRANTING DEFENDANT’S
14                                         )                MOTION TO DISMISS THE
      BRENTWOOD INDUSTRIES, INC., a
15                                         )                COMPLAINT PURSUANT TO
      Pennsylvania corporation; DOES 1-25,
                                           )                RULE 12(b)(6) OF THE FEDERAL
16    inclusive,
                                           )                RULES OF CIVIL PROCEDURE
17                       Defendant.        )
                                           )            (2) DENYING DEFENDANT’S
18                                         )                MOTION TO STRIKE PUNITIVE
19                                         )                DAMAGES PURSUANT TO
                                           )                RULE 12(f) OF THE FEDERAL
20                                         )                RULES OF CIVIL PROCEDURE
21                                         )
                                           )            [ECF No. 3, 4, 6]
22
23   I.    INTRODUCTION
24         Plaintiff SOIL RETENTION PRODUCTS, INC., a California corporation
25   (“Plaintiff” or “SRP”) brings this action for, inter alia, breach of contract against Defendant
26   BRENTWOOD INDUSTRIES, INC., a Pennsylvania corporation (“Defendant” or
27   “Brentwood”). Complaint, ECF No. 1-2 (“Compl.”).
28         Before the Court is Defendant’s Motion to Dismiss the Complaint Pursuant to Rule
                                                  -1-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.87 Page 2 of 45



 1   12(b)(6) of the Federal Rules of Civil Procedure and Motion to Strike the Punitive
 2   Damages Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure (the “Motion”).
 3   ECF No. 3. Plaintiff opposed. ECF No. 4. Defendant replied. ECF No. 6.
 4         The motions were submitted on the papers without oral argument pursuant to Civil
 5   Local Rule 7.1(d)(1) and Rule 78(b) of the Federal Rules of Civil Procedure. ECF No. 7.
 6   After considering the papers submitted, supporting documentation, and applicable law, the
 7   Court GRANTS Defendant’s Motion to Dismiss and DENIES Defendant’s Motion to
 8   Strike as moot. Plaintiff has fourteen (14) days to file an amended complaint with respect
 9   to any claims for which the Court has granted leave to amend.
10   II.   BACKGROUND
11         A.  Statement of Facts1

12         Plaintiff “manufactures plantable concrete systems, including Drivable Grass®,

13   Verdura® and Enviroflex® systems.” Compl. at 2,2 ¶ 6. Starting in 2006, Plaintiff engaged

14   Defendant to help in the design and manufacturing of vacuum formed molds that Plaintiff

15   would use in the manufacturing process. Id. at 4, ¶ 7.

16         As time passed, Plaintiff sought to expand and streamline its manufacturing

17   processes and distribution channels for its patented product by entering into license

18   agreements with third parties to expand its territory throughout the United States. Compl.

19   at 4, ¶ 7. In order to accomplish this, Plaintiff needed modifications to its production molds

20   and turned to Defendant. Id.

21         In May 2018, Plaintiff and Defendant initiated discussions in which Plaintiff detailed

22   its business plan and requested Defendant’s assistance in modifying the molds so Plaintiff’s

23   plan could be executed. Compl. at 4, ¶ 8. Plaintiff alleges that Defendant “understood

24
     1
25          The majority of the facts set forth are taken from the operative complaint, and for
     purposes of ruling on Defendants’ motion to dismiss, the Court assumes the truth of the
26   allegations pled and liberally construes all allegations in favor of the non-moving party.
27   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
     2
            Unless otherwise indicated, all page number references are to the ECF generated
28   page number contained in the header of each ECF-filed document.
                                                  -2-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.88 Page 3 of 45



 1   SRP was relying upon it to timely deliver modified production molds.” Id. According to
 2   Plaintiff, these discussions transpired for several months until August 2018, when Plaintiff
 3   asked if Defendant could employ injection molding to create the molds. Id. Plaintiff pleads
 4   that “David Reinhart of Brentwood advised SRP the process would be too expensive (up
 5   to $350,000) and he was confident Brentwood could accomplish SRP’s goals using
 6   Thermoforming to create the molds.” Id.
 7         On September 7, 2018, Defendant sent Plaintiff a written quote to design and make
 8   modified molds for Plaintiff at a cost of $5,656.90, which Plaintiff accepted the following
 9   day.” Compl. at 4, ¶ 9. “By September 20, 2018, the parties had agreed upon terms for a
10   sample mold, production mold, and related parts.” Id. at 4, ¶ 10. On September 24, 2018,
11   Plaintiff accepted the terms, agreeing that Defendant would supply Plaintiff with a sample
12   redesign of the mold at a cost of $5,656.90, using thermaforming, and this agreement was
13   confirmed by written purchase order. Id.
14         Plaintiff alleges that on December 11, 2018, “[a]fter multiple, unexplained delays,”
15   Defendant forwarded Plaintiff the samples. Compl. at 4, ¶ 11. “Once textures were chosen
16   for the sample mold in January 2019, it took Brentwood until March 2019 to ship the
17   sample molds.” Id.
18         Plaintiff alleges that by April 2019, Defendant “committed to manufacturing the
19   production mold and parts within 8-9 weeks.” Compl. at 4-5, ¶ 12. Plaintiff further pleads
20   that in late June 2019, it received the items and informed Defendant’s representative that
21   the features did not conform to the shop drawing Plaintiff had approved. Id. Plaintiff
22   alleges that the next month, Defendant’s representative visited Plaintiff’s manufacturing
23   plant in Perris, California to deliver new samples and to learn more about Plaintiff’s needs.
24   Id. at 5, ¶ 12. However, Plaintiff rejected Defendant’s samples. Id. Plaintiff pleads that
25   on August 14, 2019, “[f]ollowing more delays and excuses,” Plaintiff received the further
26   modified materials and immediately reported problems to Defendant. Id. at 5, ¶ 13.
27   Plaintiff alleges that “[a]round this same time, SRP learned Brentwood was developing a
28   product to compete with SRP’s Drivable Grass®.” Compl. at 5, ¶ 14.
                                                 -3-
                                                                             3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.89 Page 4 of 45



 1         “In September 2019, after receiving third-party feedback [Defendant] quoted
 2   [Plaintiff] for a price for injection molding.” Compl. at 5, ¶ 15. “Nevertheless, Brentwood
 3   chose to continue trying Thermoforming.” Id. In October 2019, “[f]ollowing additional
 4   discussions between the parties,” Defendant sent Plaintiff more sample molds, which
 5   Plaintiff approved for etching. Id. In December 2019, Plaintiff received production molds,
 6   which Plaintiff alleges were (1) received over a year after placing its order and (2) of an
 7   inferior quality to the samples Plaintiff had approved because they crumbled easier than
 8   prior samples and could not be used. Id.
 9         In January 2020, Plaintiff placed another order with Defendant for vacuum formed
10   molds. Compl. at 5, ¶ 16. In February 2020, Plaintiff received the molds it had ordered
11   but alleges they were inferior or weaker than the previous molds. Plaintiff alleges that
12   prior to hiring Defendant to make the Thermoforming molds, it had relied upon and used
13   Defendant’s vacuum formed molds.           Id. However, Plaintiff alleges that the vacuum
14   formed molds Defendant provided in February 2020 were inferior (weaker) than the
15   vacuum formed molds Defendant had been providing since 2006. Id. at 5, ¶ 17. Plaintiff
16   alleges that “[t]his doubled the amount of time required to manufacture [its] products,
17   which has added to [its] damages through increased production costs and additional
18   manufacturing delays.”     Id.   Plaintiff claims it has sustained over $1.4 million in
19   unspecified damages. Compl. at 6, ¶ 25.
20         B.     Procedural History
21         On May 26, 2020, Plaintiff filed this action against Defendant in the San Diego
22   Superior Court, alleging nine causes of action3 for (1) breach of contract; (2) fraud; (3)
23   3
            Plaintiff’s complaint and Defendant’s motion use the term “cause of action.” While
24   California superior courts, which utilize the code pleading standard, use the term “cause of
25   action,” federal courts, which operate under the notice pleading standard, refer to what
     would otherwise be known in the superior courts as “causes of action” as “claims for
26   relief.” See, e.g., Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264-70, n. 2 (9th Cir.
27   2006) (providing that “[a] ‘cause of action’ under California law is equivalent to a ‘claim’
     under federal law, although the California system is based upon the old code pleading
28   system, ... [u]nder the federal system, ‘the word “claim” denotes the allegations that give
                                                  -4-
                                                                             3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.90 Page 5 of 45



 1   negligent misrepresentation; (4) unfair business practices in violation of California
 2   Business and Professions Code, section 17200 et seq., (the “UCL”); (5) breach of covenant
 3   of good faith and fair dealing; (6) intentional interference with contractual relations; (7)
 4   negligent interference with prospective economic relations; (8) intentional interference
 5   with prospective economic relations; and (9) misappropriation of trade secrets. ECF No.
 6   1 at 2, ¶¶ 1-2. The prayer for relief also includes a claim for punitive damages. Compl. at
 7   2, ¶ 3.
 8             On December 23, 2020, Defendant filed the instant motion to dismiss and strike the
 9   complaint.      Motion, ECF No. 3 (“Mot.”).         On January 25, 2021, Plaintiff filed its
10   opposition. Opposition, ECF No. 4 (“Oppo.”). On February 1, 2021, Defendant replied.
11   Reply, ECF No. 6 (“Reply”).
12   III.      LEGAL STANDARD
13             A.  Motion to Dismiss
14             Under Rule 12(b)(6) of the Federal Rules of Civil Procedure (“Rule 12(b)(6)”), a

15   complaint must be dismissed when a plaintiff’s allegations fail to set forth a set of facts

16   which, if true, would entitle the complainant to relief. Bell Atl. Corp. v. Twombly, 550 U.S.

17   544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (holding that a claim must be

18   facially plausible to survive a motion to dismiss). The pleadings must raise the right to

19   relief beyond the speculative level; a plaintiff must provide “more than labels and

20   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

21   Twombly, 550 U.S. at 555. On a motion to dismiss, a court accepts as true a plaintiff’s

22   well-pleaded factual allegations and construes all factual inferences in the light most

23   favorable to the plaintiff. Manzarek, 519 F.3d at 1031. However, a court is not required

24   to accept as true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

25
26   rise to an enforceable right to relief’”). Thus, because district courts analyze motions to
27   dismiss under whether the plaintiff has pled a viable “claim for relief” (rather than “cause
     of action”) and no longer use the label “cause of action,” the Court refers to Plaintiff’s
28   “causes of action” as “claims for relief.” Id.
                                                   -5-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.91 Page 6 of 45



 1         In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents of
 2   the complaint and material properly submitted with it. Van Buskirk v. Cable News
 3   Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v. Richard Feiner
 4   & Co., Inc., 896 F.2d 1542, 1555 n. 19 (9th Cir. 1990). However, under the incorporation
 5   by reference doctrine, the court may also consider documents “whose contents are alleged
 6   in a complaint and whose authenticity no party questions, but which are not physically
 7   attached to the pleading” without converting a motion to dismiss to a motion for summary
 8   judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds
 9   by Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119, 1121 (9th Cir. 2002). Consequently,
10   “[p]laintiffs may plead themselves out of court by attaching exhibits inconsistent with their
11   claims because the court may disregard contradictory allegations.” Phillips & Stevenson,
12   California Practice Guide: Federal Civil Procedure Before Trial § 9:212a (The Rutter
13   Group April 2020) Phillips, § 9:212a; Johnson v. Fed. Home Loan Mortg. Corp., 793 F.3d
14   1005, 1007–08 (9th Cir. 2015) (noting that courts “need not accept as true allegations
15   contradicting documents that are referenced in the complaint”).
16         When a motion to dismiss is granted, the court must decide whether to grant leave
17   to amend. The Ninth Circuit has a liberal policy favoring amendments, and thus, leave to
18   amend should be freely granted. DeSoto v. Yellow Freight System, Inc., 957 F.2d 655, 658
19   (9th Cir. 1992). However, a court need not grant leave to amend when permitting a plaintiff
20   to amend would be an exercise in futility. See, e.g., Rutman Wine Co. v. E. & J. Gallo
21   Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to amend is not an abuse of
22   discretion where . . . further amendment would be futile.”).
23         B.  Motion to Strike
24         FRCP 12(f) allows a court to “strike from a pleading an insufficient defense or any
25   redundant, immaterial, impertinent, or scandalous matter.” Immaterial matters are “those
26   which ha[ve] no essential or important relationship to the claim for relief or the defenses
27   being pleaded.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on
28   other grounds, 510 U.S. 517 (1994) (internal quotation marks omitted). Impertinent

                                                  -6-
                                                                             3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.92 Page 7 of 45



 1   matters “do not pertain, and are not necessary, to the issues in question.” Id. (internal
 2   quotation marks omitted). “Motions to strike are generally regarded with disfavor.” Erhart
 3   v. BofI Holding, Inc., 269 F. Supp. 3d 1059, 1085 (S.D. Cal. 2017) (Bashant, J.). They
 4   “should not be granted unless the matter to be stricken clearly could have no possible
 5   bearing on the subject of the litigation.” Id. The decision to grant a motion to strike lies
 6   within the discretion of the trial court. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970,
 7   973 (9th Cir. 2010).
 8   IV.   DISCUSSION
 9         Defendant argues this Court should grant Defendant’s Motion to Dismiss all claims
10   for relief pled in the Complaint because Plaintiff has failed to plead facts creating a
11   plausible claim for relief for any of the claims pled. Defendant also asks the Court to
12   grant its Motion to Strike Plaintiff’s request for punitive damages, which is alleged in
13   Plaintiff’s fraud claim, because Plaintiff’s fraud claim is subject to dismissal, so the
14   punitive damages claim within it should be dismissed. Mot. at 18:19-19:10 (citing CAL.
15   CIV. CODE § 3294). Defendant contends that even if Plaintiff could allege plausible claim
16   for relief for fraud, Plaintiff failed to plead facts showing acts by a corporate officer or
17   director that plausibly show oppression, fraud, or malice, as is required under California
18   law. Id. at 18:19-19:10 (citing CAL. CIV. CODE § 3294). Plaintiff responds to both

19   motions in a conclusory manner by simply reciting the allegations of the Complaint and

20   summarily stating they are adequately pled, without providing any analysis of legal

21   authority supporting that position.

22         As discussed below, the Court finds it appropriate to grant Defendant’s Motion to

23   Dismiss. Because the Court dismisses the fraud claim with prejudice, and therefore, the

24   punitive damages allegations, the Court denies the Motion to Strike as moot.

25         A.     Motion to Dismiss

26         Plaintiff’s Complaint pleads two contract-based claims; three fraud-based claims;
27   three interference-based; and one claim for misappropriation of trade secrets. See Compl.
28   The Complaint pleads the bare elements of each claim for relief. The problem lies in the

                                                  -7-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.93 Page 8 of 45



 1   fact that since the Supreme Court’s decision in Twombly in 2007, a plaintiff must provide
 2   “more than . . . a formulaic recitation of the elements of a cause of action.” 550 U.S. at
 3   555.
 4          Defendant argues the Court should grant its Motion to Dismiss because (1) each of
 5   Plaintiff’s claims “fails to allege any actionable harm with the requisite specific to satisfy
 6   the pleading stands” articulated under Twombly/Iqbal; (2) the economic loss doctrine bars
 7   all of Plaintiff’s claims, other than the claims for breach of contract and misappropriation
 8   of trade secrets, because the barred claims seek redress “for alleged conduct that is identical
 9   to the alleged breach of contract claim”; (3) “as to any of the Plaintiff’s claims premised
10   on an alleged fraud, to wit, the second, third and fourth causes of action, Plaintiff fails to
11   plead fraud with the specificity required under Rule 9(b)”; and (4) “Plaintiff has not alleged
12   any adequate conduct that would entitle it to punitive damages.” Mot. at 2:10-26.
13          Plaintiff opposes by arguing that Defendant’s (1) “inexcusable failure to perform
14   pursuant to the terms of the parties [sic] agreement and unreasonable delay constitutes a
15   material breach of the agreement,” (2) “conduct in fraudulently inducing SRPs to enter
16   into the subject agreement and then taking steps to deprive SRP of the benefit of its
17   bargain also renders it liable for breach of the implied covenant of good faith and fair
18   dealing,” and (3) “acts and omissions had foreseeable ripple effects across SRO’s business
19   and interfered with SRP’s existing and prospective business partners and customers,
20   causing additional damages to SRP.” Oppo. at 2:3-10.
21          In reply, Defendant responds that Plaintiff’s Opposition “merely reiterated the
22   allegations of its Complaint” and “failed to address the deficiencies in the Motion to
23   Dismiss.” Reply at 2:2-4. Defendant asserts that Plaintiff’s effective failure to oppose
24   Defendant’s arguments constitutes an abandonment of those claims and warrants this
25   Court granting the Motion to Dismiss. Id. at 2:8-14 (citing Qureshi v. Countrywide Home
26   Loans, Inc., 2010 WL 841669, *6 n.2 (N.D. Cal. Mar. 10, 2010) (deeming plaintiff's
27   failure to address, in opposition brief, claims challenged in a motion to dismiss, an
28   “abandonment of those claims”).
                                                  -8-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.94 Page 9 of 45



 1         As discussed below, the Court finds that Plaintiff has failed to plead sufficient facts
 2   to state a claim for relief under the Twombly/Iqbal standard as to the contract-based
 3   claims, fraud-based claims, interference-based claims, and misappropriation of trade
 4   secrets claims. The Court also concludes that Plaintiff’s claims for fraud and negligent
 5   misrepresentation are barred as a matter of law under the economic loss doctrine, and as
 6   such, dismisses those claims with prejudice.
 7                1.     Contract Based Claims
 8         As outlined below, the allegations in the Complaint fail to plausibly set forth
 9    allegations to state a claim for breach of contract because they inadequately plead the
10    terms of the alleged agreement. With the breach of contract claim failing to adequately
11    establish the contractual relationship and nothing more than conclusory allegations
12    supporting the remaining contract based claim for breach of the implied covenant of good
13    fair and fair dealing, the Court dismisses that claim as well.
14                       a.     First Claim for Breach of Contract
15         Defendant contends that: (1) Plaintiff never alleges Defendant accepted the purchase
16   order or provided samples in fulfillment of the purchase order, and (2) “[t]he vast majority
17   of conduct alleged in Plaintiff’s general allegations has no bearing on the terms of the
18   purchase order, but to a series of events that occurred after a sample was sent to Plaintiff
19   pursuant to the purchase order.” Mot. at 10:9-12, 11:11-13. Defendant contends that
20   “Plaintiff merely recites the elements of a breach of contract claim and asks the Court to
21   decipher which of the vague allegations constitute said breach.” Id. at 10:23-25. Plaintiff
22   responds by conclusorily arguing that it alleged (1) the existence of a contract, Oppo. at
23   4:16-18 (citing Comp., ¶¶ 9-10); (2) Plaintiff’s performance, id. (citing Compl., ¶ 23); (3)
24   Defendant’s breach, id. (citing Compl. ¶¶ 11-13, 15-17, 18-19), and (4) damages caused to
25   Plaintiff by Defendant’s breach, id. (citing Compl. at ¶ 25). In its Reply Brief, Defendant
26   argues that “[t]he Opposition simply does not address these factual and legal deficiencies,
27   and only regurgitates the conclusory allegations of its Complaint, which again, are devoid
28   of the facts necessary to state a viable claim for breach of contract.” Reply at 3:18-21.
                                                  -9-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.95 Page 10 of 45



 1    Defendant contends that (1) the conduct Plaintiff alleges as the breach in the Complaint
 2    (i.e., Defendant shipped goods after the Purchaser Order’s deadline) “was not a term of any
 3    eventual agreement between the parties” and (2) Defendant “did indeed perform, whatever
 4    the unasserted contractual terms may have been.” Id. at 3:10-15.
 5          A plaintiff pleading a claim for relief for breach of contract under California law
 6    must show (1) a legally enforceable contract between the parties; (2) the plaintiff’s
 7    performance or excuse for non-performance; (3) the defendant’s breach of that contract
 8    (e.g., by failing to perform or performing inadequately); and (4) damage to the plaintiff
 9    caused by the defendant’s breach. Hickcox-Huffman v. US Airways, Inc., 855 F.3d 1057,
10    1062 (9th Cir. 2017); Mot. at 10:19-22; Oppo. 5:11-16 (citing same).
11          As a preliminary matter, the Court finds the alleged contract involves the sale of
12    goods, and therefore, applies the California Commercial Code. CAL. COMM. CODE § 2102
13    (“Unless the context otherwise requires, “this division applies to transactions in goods”).
14    Applying the relevant law, the Court finds Plaintiff’s claim for breach of contract fails
15    because Plaintiff has failed to plead facts that would plausibly establish even the first
16    element of breach of contract.
17                              i.     A contract

18          Defendant first argues that, “[a]lthough the Complaint identifies the unsigned

19    purchase order as ‘the Contract,’ the allegations recite merely that the parties entered into

20    an unspecific agreement on terms, and that Plaintiff created a purchase order.” Mot. at

21    10:27-28-11:1. Further, Defendant argues that Plaintiff fails to “allege that Defendant

22    accepted the purchase order, or that Defendant provided samples in fulfillment of the

23    purchase order.” Id. at 11:1-3. Thus, Defendant disputes agreeing to the terms Plaintiff

24    alleges and contends a valid contract never came into existence. Id. at 10:26-27

25          Paragraph 9 of Plaintiff’s Complaint defines the parties’ “Contract” as the

26    September 24, 2018 written Purchase Order No. P-11670 for the purchase of various

27    molds, which shows an order date of September 24, 2018, lists Defendant as the Vendor,

28    and shows Plaintiff under the “Ship To” section (the “Purchase Order”). Compl. at 4, ¶ 10;

                                                    -10-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.96 Page 11 of 45



 1    Mot. at 10:27-28. Plaintiff attached the alleged “contract” at issue as Exhibit “1” to the
 2    Complaint. FED. R. CIV. P. 10(C) (explaining that “[a] copy of a written instrument that is
 3    an exhibit to a pleading is a part of the pleading for all purposes”); see also Petrie v. Elec.
 4    Game Card, Inc., 761 F.3d 959, 964 (9th Cir. 2014) (affirming the lower court’s
 5    consideration of exhibits attached to a complaint on a motion to dismiss). The purported
 6    “contract” attached to the complaint is not a fully executed contract but rather an unsigned
 7    purchase order. Because this is a diversity jurisdiction case,4 the Court applies the law of
 8    the forum state pertaining to contracts. Estate of Darulis v. Garate, 401 F.3d 1060, 1062
 9    (9th Cir. 2005). Thus, under California choice-of-law rules, the Court applies California
10    state law. Hurtado v. Super. Crt., 11 Cal.3d 574, 580, 581 (1974).
11          “A contract for sale of goods may be made in any manner sufficient to show
12    agreement, including conduct by both parties which recognizes the existence of such a
13    contract.” CAL. COMM. CODE § 2204(1) (emphasis added); see also Norcia v. Samsung
14    Telecommunications Am., LLC, 845 F.3d 1279, 1284 (9th Cir. 2017). Further, “[a]n
15    agreement sufficient to constitute a contract for sale may be found even though the moment
16
      4
17            The Notice of Removal alleges diversity jurisdiction under 28 U.S.C. § 1332 because
      the parties are citizens of different states, and the amount-in-controversy exceeds
18    $75,000.00. NOR at 4, ¶ 16. Courts are required to examine jurisdiction, even sua sponte
19    at all stages of litigation. B.C. v. Plumas Unified School Dist., 192 F.3d 1260, 1264 (9th
      Cir. 1999). In this case, the Court questions whether Plaintiff’s Complaint alleges
20    sufficient facts to plausibly suggest damages exceeding the amount in controversy
21    requirement for diversity jurisdiction. See, e.g., Morris v. Hotel Riviera, Inc., 704 F.2d
      1113, 1115 (9th Cir. 1983) (dismissing the case because ‘the Innkeeper Statute clearly
22    limits the amount of damages” such that the amount in controversy requirement was not
23    met). A plaintiff who rightfully rejects non-conforming goods may recover any part of the
      purchase price paid (i.e., in this case, $5,656.90), and may also seek, inter alia, (1) the cost
24    of “cover” by reasonably purchasing replacement goods and recovering the difference
25    between the cost of the goods and the contract price, plus incidental or consequential
      damages, CAL. COMM. CODE § 2712, or (2) seek specific performance or replevy the goods,
26    id. at § 2711(2). Based on the allegations of the Complaint, it appears implausible that
27    Plaintiff would be entitled to damages in the amount sought ($1.4 million), Compl. at 6, ¶
      25, when the amount paid under the Contract was $5,656.90, id. at 4, ¶ 9. However, in
28    light of the Court’s decision to grant leave to amend, the Court declines ruling on this issue.
                                                   -11-
                                                                                 3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.97 Page 12 of 45



 1    of its making is undetermined.” CAL. COMM. CODE § 2201(2). “Even though one or more
 2    terms are left open a contract for sale does not fail for indefiniteness if [1] the parties have
 3    intended to make a contract and [2] there is a reasonably certain basis for giving an
 4    appropriate remedy.” CAL. COMM. CODE § 2204(3) (emphasis added). Finally, the
 5    California Commercial Code provisions incorporate the general common law provisions
 6    on contract formation. See, e.g., CAL. COMM. CODE § 1103(b) (providing that where a
 7    specific provision of the California Commercial Code does not displace general contract
 8    law, “the law relative to capacity to contract” supplement the provisions of the code).
 9    Under California common law, a contract is formed when there are (1) parties capable of
10    contracting, (2) mutual consent, (3) a lawful object, and (4) sufficient cause or
11    consideration.” Grimes v. New Century Mortg. Corp., 340 F.3d 1007, 1011 (9th Cir. 2003)
12    (McKeown, J., dissenting) (citing CAL. CIV. CODE § 1550).
13          Neither party argues that the parties were incapable of contracting, the alleged
14    contract involved an unlawful object, or the contract lacked sufficient consideration, and
15    as such, the Court finds that these elements are not at issue. See generally Mot.; Oppo.
16    This leads the Court to the final element of a contract: consent. “The consent of the parties
17    to a contract must be: 1. Free; 2. Mutual; and 3. Communicated by each to the other.” CAL.
18    CIV. CODE § 1565. Here, Defendant disputes agreeing to the terms Plaintiff alleges and
19    contends a valid contract never came into existence.
20          Courts determine mutual consent and the intention of the parties “from the written
21    terms of the contract alone, so long as the contract language is clear and explicit and does
22    not lead to absurd results.” Revitch, 977 F.3d at 717 (internal quotations omitted). Here,
23    the relevant contract would need to demonstrate agreement/conduct by both parties (e.g.,
24    mutual assent), recognizing the existence of a contract. Without taking judicial notice of
25    the validity of the contract, the Court takes judicial notice of the fact that the Purchase
26    Order attached to the Complaint is not a fully executed a contract signed by either party.5
27    5
             A court may take judicial notice of the fact that a contract was signed. E.g., Lee v.
28    City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001) (holding that although the district
                                                   -12-
                                                                                 3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.98 Page 13 of 45



 1          As to the terms of the alleged contract, Plaintiff alleges that on September 7, 2018,
 2    Defendant sent Plaintiff a written quote to design and make modified molds for Plaintiff at
 3    a cost of $5,656.90, which Plaintiff accepted the following day,” or on September 8, 2019.
 4    Compl. at 4, ¶ 9; Mot. at 7:14-16; Oppo. at 3:8-9. Next, Plaintiff alleges that “[b]y
 5    September 20, 2018, the parties had agreed upon terms for a sample mold, production
 6    mold, and related parts.” Compl. at 4, ¶ 10; Oppo. at 3:9-11. Notably, Plaintiff never
 7    pleads what exactly, those agreed upon terms were. But see Langan v. United Servs. Auto.
 8    Ass’n, 69 F. Supp. 3d 965, 979-81 (N.D. Cal. 2014) (dismissing the plaintiff’s claim for
 9    breach of contract where “there [was] no way for the Court to know even generally what
10    the terms of the contract or contracts were, or even how many agreements are at issue”).
11          Finally, Plaintiff pleads that on September 24, 2018, Plaintiff accepted the
12    (unknown) terms, agreeing that Defendant would supply Plaintiff with a sample redesign
13    of the mold at a cost of $5,656.90, using thermaforming, and this agreement was confirmed
14    by written purchase order. Compl. at 4, ¶ 10; Mot. at 7:14-16; Oppo. at 3:11-12. These
15    allegations make it unclear whether mutual assent was reached on September 8, 20, or 24,
16    2018. Plaintiff also alleges that by April 2019, Defendant “committed to manufacturing
17    the production mold and parts within 8-9 weeks.” Compl. at 4-5, ¶ 12; Oppo. at 3:15-16.
18    This further confuses the issue of when mutual assent was reached as this appears to be
19    after the parties reached their original agreement (whether the original agreement was
20    reached on September 8, 20, or 24, 2018) and raises issues of whether Plaintiff intends to
21    plead this commitment constituted a modification of the original contract, and if so,
22    whether that modification was valid.
23          An examination of the alleged “contract” results in even more confusion: The
24
25    court could take judicial notice of “the fact that [a document] was signed,” it erred in
      taking “judicial notice of disputed facts stated in public records”), overruled on other
26    grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002); see also Wilbur
27    v. Locke, 423 F.3d 1101, 1112 (9th Cir. 2005), abrogated on other grounds by Levin v.
      Commerce Energy, Inc., 560 U.S. 413 (2010) (taking judicial notice of a consummated
28    agreement in the form of an executed compact).
                                                 -13-
                                                                             3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.99 Page 14 of 45



 1    Purchase Order shows an order date of September 24, 2018. ECF No. 1-2 at 15. Under
 2    “Required Date,” it shows “9/24/2018,”6 under Ship Via, it indicates “Best Way,” under
 3    “Terms,” it says “Net 30 days,”7 and it states, “F.O.B.”8 Thus, the Purchase Order required
 4    Plaintiff to make payment 30 days from the invoice date. However, part of pleading breach
 5    of contract requires Plaintiff plead performance. Thus, Plaintiff’s performance would
 6    mean payment according to the alleged contract (e.g., the Purchase Order), but Plaintiff
 7    never pleads facts indicating when, if ever, it made payment, and if so, the amount of
 8    money paid. Notably, the alleged contract contains no terms expressly stating when the
 9
10    6
             “Required Date” generally means the date by which a buyer’s ordered goods must
11    reach the buyer. However, in this case, that construction would mean the molds, which
      Plaintiff alleges needed to be manufactured, Compl. at 4-5, ¶ 12, would need to be delivered
12    to Plaintiff on the same day the order was made.
13
      7
             “Net 30 Days” generally requires a purchaser to tender payment within 30 days of
      receiving the invoice. See, e.g., Avery Dennison Corp. v. Home Tr. & Sav. Bank, No. 02-
14    2007 LRR, 2003 WL 22697175, at *1 (N.D. Iowa Nov. 7, 2003) (providing that “[t]erms
15    of ‘net 30 days’ means that Group One was allowed 30 days from the invoice date to pay
      that invoice”).
16    8
             Unless otherwise agreed, the term F.O.B., which is an express term and means “free
17    on board,” at a named place, “is a delivery term under which,” when the term is (1) F.O.B.
      the place of shipment, which is otherwise known as a “shipment contract,” the seller must,
18    at the seller’s place of business, ship the goods by tendering delivery or putting the goods
19    into possession of a carrier as well as bearing the expense and risk of putting them into the
      possession of a carrier or (2) F.O.B. the place of destination, also known as a “destination
20    contract,” the seller must bear the risk and expense of transporting the goods to the place
21    of destination and tender delivery along with documents of title at the destination. CAL.
      COMM. CODE § 2319(1), (a)-(b). “The general rule is that a contract containing neither an
22    F.O.B. term nor any other term explicitly allocating loss is a shipment contract.” Wilson
23    v. Brawn of Cal., Inc., 132 Cal. App. 4th 549, 556, fn. 4 (2005). If a contract simply states
      that goods are to be shipped to the buyer without using the F.O.B. designation, then, a
24    shipment contract is presumed. Id. “Thus a ‘ship to’ term has no significance in
25    determining whether a contract is a shipment or destination contract for risk of loss
      purposes.” Id. at 555. Here, the Purchase Order indicates the goods are to be shipped to
26    Plaintiff at Plaintiff’s address via “Best Way” and “F.O.B.,” without specifying whether it
27    is meant to be F.O.B., the place of shipment or the destination, meaning the term “F.O.B.,
      the place of destination” is never used, and the “contract” is presumed to be a shipment
28    contract. Wilson, 132 Cal. App. 4th at 556.
                                                  -14-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.100 Page 15 of 45



 1    molds must be delivered to Plaintiff and lacks any express warranties. However, under the
 2    relevant California Commercial Code gap fillers, where a contract is silent on the issue,
 3    “[t]he time for shipment or delivery or any other action under a contract if not provided in
 4    this division or agreed upon shall be a reasonable time.” CAL. COMM. CODE § 2309(1).
 5          Next, Plaintiff alleges that on December 11, 2018, “[a]fter multiple, unexplained
 6    delays,” Defendant forwarded Plaintiff the samples. Compl. at 4, ¶ 11; Mot. at 7:20-21;
 7    Oppo. at 3:13-14. However, “[o]nce textures were chosen for the sample mold in January
 8    2019, it took [Defendant] until March 2019 to ship the sample molds.” Compl. at 4, ¶ 11;
 9    Oppo. at 3:14-15. These allegations are entirely inconsistent and make it unclear whether
10    Defendant provided the goods (e.g., the sample molds) by December 11, 2018 or March
11    2019. The issue becomes further confused as Plaintiff later pleads that in late June 2019,
12    it received the items and informed Defendant’s representative that the features did not
13    conform9 to the shop drawing Plaintiff had approved. Compl. at 4-5, ¶ 12; Oppo. at 3:16-
14    18. Plaintiff also alleges that in July 2019, Defendant’s representative visited Plaintiff’s
15    manufacturing plant in Perris, California to deliver new samples and gain additional
16    information regarding Plaintiff’s needs, but Plaintiff rejected10 the new samples as well.
17    Compl. at 5, ¶ 12; Mot. at 7:20-24; Oppo. at 3:18-20.
18
      9
19            Unless the contract at issue is an installment contract or provides otherwise, where
      the goods are non-conforming the buyer has option of (1) rejecting the whole delivery, (2)
20    accepting the whole delivery, or (3) accepting “any commercial unit or units and reject[ing]
21    the rest.” CAL. COMM. CODE § 2601. Alternatively, instead of rejecting the goods, a buyer
      may also exercise the “right to cure.” CAL. COMM. CODE § 2508.
22    10
              If a buyer rightfully rejects goods, then, the contract is cancelled, and the buyer is
23    (1) excused from further performance; (2) can recover any part of the purchase price paid;
      and (3) can recover damages for total breach measured by the difference between the
24    contract price and the price paid to cover. CAL. COMM. CODE § 2712. However, the buyer
25    must reject the goods “within a reasonable time after their delivery or tender” and
      seasonably notify the seller. CAL. COMM. CODE § 2602(1). Here, if Plaintiff rejected the
26    goods, as alleged, the contract would be cancelled; yet, the Complaint alleges additional
27    orders and deliveries from Defendant, leaving the Court to guess whether these deliveries
      were part of a new contract, or part of the Purchase Order, which means Plaintiff exercised
28    its right to cure rather than right to reject the goods.
                                                  -15-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.101 Page 16 of 45



 1          Next, Plaintiff pleads that on August 14, 2019, “[f]ollowing more delays and
 2    excuses,” Plaintiff received the further modified materials and immediately reported
 3    problems to Defendant. Compl. at 5, ¶ 13; Mot. at 7:22-24; Oppo. at 3:21-23. Plaintiff
 4    pleads that the following month, “[i]n September 2019, after receiving third-party feedback
 5    [Defendant] quoted [Plaintiff] for a price for injection molding.” Compl. at 5, ¶ 15. This
 6    allegation raises the question of why Plaintiff continued to place orders with Defendant if
 7    it had been so unsatisfied with the previous orders and whether these new orders are part
 8    of the original Purchase Order. See, e.g., China Nat. Metal Prod. Imp./Exp. Co. v. Apex
 9    Digital, Inc., 141 F. Supp. 2d 1013, 1024 (C.D. Cal.) (“Certainly continuing to order and
10    then sell those goods you are complaining about would cause a seller to seriously question
11    whether you in fact have rejected the contract.”), order set aside on other grounds, 155 F.
12    Supp. 2d 1174 (C.D. Cal. 2001).       Plaintiff alleges that in October 2019, “[f]ollowing
13    additional discussions between the parties,” Defendant sent Plaintiff more sample molds,
14    which Plaintiff approved for etching. Compl. at 5, ¶ 15; Mot. at 7:24; Oppo. at 3:26-27.
15    Next, Plaintiff pleads that in December 2019, it received production molds, which were
16    received over a year after placing its order, and which were allegedly of an inferior quality
17    to the samples Plaintiff had approved because they crumbled easier than prior samples and
18    could not be used. Compl. at 5, ¶ 15; Mot. at 77:24-26; Oppo. at 3:27-4:2. Despite the
19    allegedly unsatisfactory sample molds and production molds, Plaintiff alleges that in
20    January 2020, it placed yet another order with Defendant for vacuum formed molds.
21    Compl. at 5, ¶ 16; Mot. at 7:26-27; Oppo. at 4:3-5. Plaintiff alleges that in February 2020,
22    it received these new molds but alleges they were inferior or weaker than the previous
23    molds. Compl. at 5, ¶ 17; Mot. at 7:26-28; Oppo. at 4:7-10.
24          Despite Plaintiff’s allegations of unsatisfactory products and delays, Purchase Order
25    No. P-11670 shows that Plaintiff purchased a total of $5,656.90 in goods consisting of: (1)
26    ten 3x3 concrete form mold sample parts at a price of $198.19 each for $1,981.90 and (2)
27    one 2x2 Sample Aluminum Mold at a price of $3,675.00. Although unclear, Defendant’s
28    motion appears to raise the issue of the Statute of Frauds, which is a valid issue the
                                                  -16-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.102 Page 17 of 45



 1    allegations of the Complaint leave unaddressed. Mot. at 11:10-12.
 2          Section 2201 of the California Commercial Code requires contracts for the sale of
 3    goods “for the price of $500 or more,” such as the Purchase Order, to be in writing in order
 4    to be enforceable. CAL. COMM. CODE 2201(1). The requirements to satisfy this Statute of
 5    Frauds requirement are that if a contract involves the sale of goods for $500 or more, it
 6    must include “[1] some writing sufficient to indicate that a contract for sale has been made
 7    between the parties and [2] signed by the party against whom enforcement is sought.” Id.
 8    (emphasis added); see also CAL. COMM. CODE § 1201(b)(37) (defining “signed” as “using
 9    any symbol executed or adopted with present intention to adopt or accept a writing”). “A
10    writing is not insufficient because it omits or incorrectly states a term agreed upon but the
11    contract is not enforceable . . . beyond the quantity of goods shown in the writing.” Id.
12          In the present case, Plaintiff contends the Purchase Order constitutes the contract
13    between the parties. However, neither party signed this document. As such, there is no
14    one document satisfying the Statute of Frauds requirement. However, there are four (4)
15    exceptions to the Statute of Frauds requirement, which are outlined under the (1) written
16    confirmation rule, (2) specially manufactured goods exception, (3) admission in judicial
17    proceedings exception, and (4) goods accepted or payments made exception. CAL. COMM.
18    CODE § 2201(2)-(3).
19          Defendant argues that “[i]f the purchase order was a contract between the parties, it
20    was a unilateral offer by Plaintiff (a merchant11), which Defendant (a merchant) would
21    have accepted by tendering the items in the purchase order.” Mot. at 11:10-12. Defendant
22    asserts that its “acceptance of the offer outside of the 30 day term in the purchase order
23    would have modified12 this term rather than constituted a breach of the unilateral offer.”
24
25
      11
            “Merchant” is a term used under the California Commercial Code, which means “a
      person who deals in goods of the kind or otherwise by his occupation holds himself out as
26    having knowledge or skill peculiar to the practices or goods involved in the transaction.”
27    CAL. COMM. CODE § 2104(1). Plaintiff’s Complaint does not plead whether Plaintiff
      believes Plaintiff or Defendant qualify as merchants under the Commercial Code.
28    12
            Separate and aside from whether a contract was formed, Defendant raises issues of
                                                  -17-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.103 Page 18 of 45



 1    Mot. at 11:12-15 (citing Steiner v. Mobil Corp., 20 Cal. 3d 90, 101-02 (1977). By raising
 2    issues of offer acceptance and arguing for contract formation by tendering the goods,
 3    Defendant appears to be raising the confirmatory memoranda rule and specially
 4    manufactured good exception.
 5          Under the confirmatory memoranda exception to the Statute of Frauds requirement,
 6    if (1) between merchants, (2) one merchant, within a reasonable time, sends “a writing in
 7    confirmation of the contract and sufficient against the sender” and (3) that writing is
 8    received by the other party, (a) who “has reason to know its contents” and (b) fails to send
 9    a written notice of objection to the writing’s contents within ten days of receiving it, then,
10    that writing satisfies the Statute of Frauds requirement. CAL. COMM. CODE § 2201(2).
11    Through this exception, if a merchant fails to read mail, it does so at its own peril because
12    an invoice or document sent to that merchant could be used against the merchant as a
13    contract. As applies to this case, if Plaintiff prepared the Purchase Order, sent it to
14    Defendant, and Defendant failed to object, the Purchase Order could be enforced against
15    Defendant, assuming it met the other requirements of a valid contract. However, it is
16    unclear who prepared the Purchase Order.
17          Under the second exception to the Statute of Frauds, a contract that fails to meet the
18
19    modification. After parties have a writing purporting to define the terms of their contract,
      a subsequent contract is not sufficient to establish the parties’ consent to the terms of that
20    subsequent writing to the extent the terms of the subsequent writing adds to or differs from
21    the earlier writing. Hebberd-Kulow Enterprises, Inc. v. Kelomar, Inc., 218 Cal.App.4th
      272, 274-76 (2013), rehearing and review denied.) In the absence of both parties’ express
22    assent to the additional or varying terms of the subsequent writing, there is a default rule
23    the parties intended only those terms to which both parties agreed to constitute their
      agreement along with any terms implied by the California Commercial Code. Id.; see
24    alsoIndia Paint & Lacquer Co. v. United Steel Products Corp., 123 Cal. App. 2d 597, 607
25    (1954) (“The prevailing rule is that an invoice, standing alone, is not a contract; and a buyer
      is ordinarily not bound by statements thereon which are not a part of the original
26    agreement.”). While the Court makes no finding on the validity of Defendant’s argument
27    but notes that Plaintiff’s complaint fails to plead sufficient facts to allow the Court to
      determine whether Plaintiff’s allegations only pertain to the original Purchase Order, and
28    if not, what basis Plaintiff has for pleading a modification.
                                                   -18-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.104 Page 19 of 45



 1    requirements it will be upheld if: (1) “the goods are to be specially manufactured for the
 2    buyer”; (2) “are not suitable for sale to others in the ordinary course of the seller’s
 3    business”; and (3) the seller, before notice of repudiation is received and under
 4    circumstances which reasonably indicate that the goods are for the buyer, has made either
 5    a substantial beginning of their manufacture or commitments for their procurement.” CAL.
 6    COMM. CODE § 2201(3)(a). There is also another exception for “goods for which payment
 7    has been made and accepted or which have been received and accepted (Section 2606).”
 8    CAL. COMM. CODE § 2201(c). However, because of the lack of clarity on whether Plaintiff,
 9    in fact, accepted the goods, rejected the goods, exercised its right to cure, or even paid for
10    the goods, the Court is unable to evaluate whether this exception applies.
11          In sum, Plaintiff’s complaint fails to plead sufficient acts to satisfy even the first
12    element of breach of contract. Having failed to satisfy the first element, the Court need not
13    analyze the remaining elements but does so because the Court is granting one additional
14    attempt to amend this claim, and the remaining elements are also insufficiently plead.
15                              ii.    Plaintiff’s Performance
16          The Complaint alleges that Plaintiff “performed all conditions, covenants and
17    promises required by it to be performed in accordance with the terms and conditions of the
18    Contract.” Compl. at ¶ 23. Beyond these conclusory allegations, Plaintiff fails to plead
19    facts showing what its performance entailed, when Plaintiff performed, whether Defendant
20    accepted the performance, and whether that performance complied with the relevant
21    provisions of the California Commercial Code governing payment and acceptance or
22    rejection of the allegedly non-conforming goods.
23                               iii. Defendant’s Breach

24          Defendant argues that “[e]ven assuming the purchase order constituted a contract

25    between the parties, Plaintiff has not alleged what conduct by Defendant amounted to a

26    breach.” Mot. at 11:5-6. Defendant correctly points out Plaintiff’s complaint fails to plead

27    facts allowing the Court to determine how Plaintiff alleges Defendant breached the alleged

28    contract, and if those alleged actions breach the Purchase Order and/or any provisions

                                                  -19-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.105 Page 20 of 45



 1    governing transactions in goods under the California Commercial Code—such as those
 2    governing trade usage, course of dealing, and the remedies available when a buyer rejects
 3    non-conforming goods. Thus, the Complaint fails to plead sufficient facts to state a breach.
 4                           iv.    Damages
 5          The Complaint pleads that “[a]s a direct and proximate result of Brentwood’s breach
 6    of the Contract, SRP has been damaged in a sum which is currently unascertainable, but is
 7    no less than $1.4 million,” id. at ¶ 15. The California Commercial Code provides for very
 8    specific remedies for the breach of contracts for the sale of goods. See COMM. CODE §
 9    2711, et seq. As is, Plaintiff has pled damages in such a way that the Court is unable to
10    determine whether those damages pled are recoverable under contract law generally, much
11    less the Commercial Code. Moreover, those damages should not be “unascertainable.”
12          In sum, to adequately state a claim for relief for breach of contract, “it is absolutely
13    essential to plead the terms of the contract either in haec verba or according to legal
14    effect.” See, e.g., Langan, 69 F. Supp. 3d at 979-81 (dismissing the breach of contract
15    claim with leave to amend because it failed to clearly plead the terms of the contract).
16    “While it is unnecessary for a plaintiff to allege the terms of the alleged contract with
17    precision, the Court must be able generally to discern at least what material obligation of
18    the contract the defendant allegedly breached.” Id. (internal citations omitted).
19          For instance, in A.B. Concrete Coating Inc. v. Wells Fargo Bank, Nat’l Ass’n, the
20    Eastern District of California dismissed the plaintiff’s breach of contract claim with leave
21    to amend. No. 2:20-CV-211-EFB, 2020 WL 5820613, at *4 (E.D. Cal. Sept. 30, 2020).
22    The court reasoned that the plaintiff’s “vague allegations [were] insufficient to establish
23    the existence of an enforceable contract” where the plaintiff “did not allege when the
24    contract was formed, nor the performance required of each party under the contract,” and
25    “the contract’s nature or purpose cannot be discerned from plaintiff’s minimal factual
26    allegations.” Id.; see also UMG Recordings, Inc. v. Glob. Eagle Entm’t, Inc., 117 F. Supp.
27    3d 1092, 1107 (C.D. Cal. 2015) (“Although counterclaimants allege a general ‘agreement’
28    that Inflight’s of the sound recordings was ‘acceptable’ they provide no details concerning

                                                  -20-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.106 Page 21 of 45



 1    the terms of the agreement.”). Just as in A.B. Concrete and UMG Recordings, the
 2    allegations in the Complaint “provide no details concerning the terms of the agreement,”
 3    and Plaintiff’s “vague allegations [are] insufficient to establish the existence of an
 4    enforceable contract.” 2020 WL 5820613, at *4; 117 F. Supp. 3d at 1107.
 5          In this case, Plaintiff’s Complaint makes it entirely unclear (1) when the alleged
 6    contract was formed; (2) whether all terms of the contract were contained within the writing
 7    alleged to constitute the contract, and if not, how any other terms are plausibly part of the
 8    contract under the Statute of Frauds and Parol Evidence Rule; (3) whether Defendant
 9    consented to the alleged agreement and how consent was provided; (4) what, in terms of
10    performance, was required from each party (e.g., what goods Defendant was required to
11    provide and when); and (5) the contract’s nature (e.g., whether it covered goods, services,
12    or both, and whether any warranties—express or implied—were provided). Thus, like the
13    A.B. Concrete court, this Court dismisses the breach of contract claim with leave to amend.
14                      b.      Fifth Claim Breach of the Covenant of Good Faith and Fair
                                Dealing
15          Defendant argues that because Plaintiff’s claim for breach of the implied covenant
16    of good faith and fair dealing is premised upon the existence of a contract between the
17    parties, and Plaintiff and has failed to adequately allege the existence of such a contract, so
18    it should be disregarded as superfluous because no additional claim is actually stated. Mot.
19    at 13:25-15:6.   Plaintiff responds by conclusorily arguing it “has alleged the existence of
20    a contract (Comp. ¶¶ 9-10), SRP’s performance or excuse of performance (Comp. ¶ 23),
21    Brentwood’s conduct preventing SRP from receiving the benefits of the contract (Comp.
22    ¶¶ 11-13, 15-17, 18-19), Brentwood’s failure to act in good faith (Comp. ¶¶ 11-13, 15-17,
23    18-19) and damages caused to SRP (Comp. ¶ 25).” Oppo. at 7:11-15.
24           “Like an express contract claim, the elements of an implied-in-fact contract claim
25    are [1] a valid implied-in-fact contract, [2] the plaintiff’s performance or excuse for
26    nonperformance, [3] the defendant’s breach of the agreement, and [4] the resulting
27    damages     to   plaintiff.”   Iconlab   Inc.   v.   Valeant    Pharm.     Int’l,   Inc.,   No.
28    816CV01321JLSKES, 2017 WL 7240856, at *6 (C.D. Cal. Apr. 25, 2017), aff’d sub
                                                   -21-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.107 Page 22 of 45



 1    nom. Iconlab, Inc. v. Bausch Health Companies, Inc., 828 F. App’x 363 (9th Cir. 2020)
 2    (applying California law). Thus, “[a] claim for breach of the implied covenant of good
 3    faith and fair dealing requires the same elements [as a claim for breach of contract], except
 4    that instead of showing that defendant breached a contractual duty, the plaintiff must show,
 5    in essence, that defendant deprived the plaintiff of a benefit conferred by the contract in
 6    violation of the parties’ expectations at the time of contracting.” Santana v. BSI Fin. Servs.,
 7    Inc., No. 20CV1577-GPC(WVG), 2020 WL 6150473, at *11 (S.D. Cal. Oct. 20, 2020)
 8    (Curiel, J.) (quoting Patera v. Citibank, N.A., 79 F. Supp. 3d 1074, 1090 (N.D. Cal. 2015)).
 9    “If the allegations do not go beyond the statement of a mere contract breach and, relying
10    on the same alleged acts, simply seek the same damages or other relief already claimed in
11    a companion contract cause of action, they may be disregarded as superfluous as no
12    additional claim is actually stated.” Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal.
13    App. 3d 1371, 1395 (1990), as modified on denial of reh’g (Oct. 31, 2001)
14          Plaintiff’s complaint alleges only that (1) Defendant “had a duty to act fairly and in
15    good faith toward” Plaintiff with respect to the alleged contract,” Compl. at 9, ¶ 51; (2) at
16    all relevant times, Plaintiff “fully performed its obligations and duties under the Contract
17    and to the extent any such obligations and duties under the Contract had not been
18    performed, SRP was excused from performing said obligations or duties as a result of
19    Brentwood’s actions or omissions, or both,” id. at 9, ¶ 52; (3) Defendant “has and continues
20    to breach its duty by unfairly interfering with SRP’s right to receive benefits under the
21    Contract,” id. at 9, ¶ 53; and (4) “[a]s a direct, foreseeable, and proximate result of”
22    Defendant’s actions and omissions, Plaintiff has incurred losses and damages, including
23    but not limited to “lost profits, increased costs of financing, and lost opportunity costs,”
24    id. at 9-10, ¶¶ 54-55. This merely alleges the same breach discussed above.
25          Plaintiff has failed to plead sufficient facts to establish a contractual relationship as
26    well as what conduct, if any, breached the implied covenant. See, e.g., Langan, 69 F. Supp.
27    3d at 980-81 (holding that the allegations in the complaint failed to “allege with sufficient
28    specificity the conduct that allegedly breached the implied covenant”). Further, to the

                                                   -22-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.108 Page 23 of 45



 1    extent Plaintiff’s claim fails to “go beyond the statement of a mere contract breach,” which
 2    relies “on the same alleged facts,” dismissal is also appropriate. Careau, 222 Cal. App. 3d
 3    at 1395. Thus, Plaintiff’s complaint has failed to plead sufficient facts to state a plausible
 4    claim for relief for breach of the implied covenant of good faith and fair dealing. The Court
 5    dismisses this claim with leave to amend.
 6                 2.     Fraud Based Claims
 7                        a.     Plaintiff’s Second Claim for Fraud and Third Claim for
 8                               Negligent Misrepresentation
 9          Defendant argues that Plaintiff’s fraud and negligent misrepresentation claims
10    vaguely reference “a ‘series of verbal representations’ by Defendant which are alleged to
11    be misrepresentations,” and “such non-specific allegations are insufficient to state a claim
12    for fraud.” Mot. at 12:6-8. The Court agrees with Defendant that Plaintiff fails to plead
13    sufficient facts to state a claim for relief for fraud; however, the Court need not analyze the
14    elements of each claim given dismissal of these two claims is appropriate on another basis:
15    The claims are barred by the economic loss rule. To support this argument, Defendant
16    contends that Plaintiff’s second through eights claims for relief (1) are not “based upon an
17    independent legal duty, but are rather based entirely on the alleged breach of the contractual
18    duties and resulting contract damages”; (2) do not “allege any misconduct based upon acts
19    that are distinct from the alleged breach of contract”; and (3) “should be dismissed with
20    prejudice since it is patent from the face of the Complaint that Plaintiff has no basis for any
21    theory of liability apart from breach of contract.” Id. at 17:8-25.
22          When a plaintiff alleges only economic loss without allegations of some form of
23    injury, the economic loss rule may bar recovery. North American Chemical Co. v. Super.
24    Crt., 59 Cal. App. 4th 764, 780 (1997). “Economic loss” consists of “damages for
25    inadequate value, costs of repair and replacement of the defective product or consequent
26    loss of profits—without any claim of personal injury or damages to other
27    property.” Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979, 988 (2004)
28    (concluding the economic loss rule did not bar the plaintiff’s fraud and misrepresentation
                                                   -23-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.109 Page 24 of 45



 1    claims because they were independent of the alleged breach of contract) (internal quotation
 2    omitted). The economic loss rule prohibits recovery of such purely economic losses where
 3    the alleged tort claim merely restates contractual obligations:
 4                  Where a purchaser’s expectations in a sale are frustrated
                    because the product he bought is not working properly, his
 5                  remedy is said to be in contract alone, for he has suffered only
 6                  ‘economic losses.’ This doctrine hinges on a distinction drawn
                    between transactions involving the sale of goods for commercial
 7                  purposes where economic expectations are protected by
 8                  commercial and contract law, and those involving the sale of
                    defective products to individual consumers who are injured in a
 9                  manner which has traditionally been remedied by resort to the
10                  law of torts.
11
      Albert’s Organics, Inc. v. Holzman, 445 F. Supp. 3d 463, 481 (N.D. Cal. 2020) (quoting
12
      Robinson, 34 Cal. 4th at 988). “The predicate for applying the economic loss rule is breach
13
      of a contract.” See id. Thus, this doctrine “requires a purchaser to recover in contract for
14
      purely economic loss due to disappointed expectations, unless he can demonstrate harm
15
      above and beyond a broken contractual promise.” Robinson, 34 Cal. 4th at 988. The
16
      purpose of this rule is to “prevent[ ] the law of contract and the law of tort from dissolving
17
      into the other.” Robinson, 34 Cal. 4th at 988 (internal quotation omitted).
18
            As for Plaintiff’s fraud claim, to survive the economic loss rule’s bar, a plaintiff
19
      pursuing a fraud claim for relief must plead that the fraud arises from the “defendant’s
20
      affirmative misrepresentations on which a plaintiff relies and which expose a plaintiff to
21
      liability for personal damages independent of the plaintiff’s economic loss.” Robinson, 34
22
      Cal. 4th at 993 (emphasis added).
23
            In ChromaDex, Inc. v. Elysium Health, Inc., the Court dismissed a fraudulent deceit
24
      claim as barred by the economic loss rule and denied leave to amend. 301 F. Supp. 3d 963,
25
      969-70 (C.D. Cal. 2017). Just as Defendant acted as a supplier for Plaintiff in this case,
26
      the ChromaDex plaintiff was the sole supplier of two active ingredients in the defendant’s
27
      only product: a dietary supplement. Id. at 965. After a period of negotiation, the parties
28
                                                  -24-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.110 Page 25 of 45



 1    entered into a supply agreement. Id. After an alleged breach, the plaintiff-supplier sued
 2    for, breach of contract, fraudulent deceit, and misappropriation of trade secrets, claiming
 3    the defendant allegedly misrepresented it was ramping up business and needed a large
 4    volume of product quickly for the purpose of inducing the plaintiff to provide an unusually
 5    large supply of product that would last it through and serve as leverage in any dispute. Id.
 6    at 969. The court held that the plaintiff’s fraud claim did not allege that the defendant’s
 7    actions caused the plaintiff “to face any independent liability to third parties.” Id. at 970.
 8    Rather, the plaintiff’s injury was simply harm resulting from the contract—namely, that it
 9    owed the money pursuant to the purchase order. Id.
10          Here, Plaintiff’s claims pertain to Defendants’ alleged failure to remedy the product
11    purchased (e.g., the molds), and likewise, relate to the alleged contract. Like the fraudulent
12    deceit claim arising out of the purchase order in ChromaDex, which the court determined
13    alleged nothing more than “harm resulting from the contract,” 301 F. Supp. 3d at 970,
14    Plaintiff’s fraud claim also arises out of a dispute with a supplier and similarly alleges
15    nothing more than “harm resulting from the contract.”
16          As to Plaintiff’s negligent misrepresentation claim, the practical effect of the
17    economic loss “rule is that claims for negligence involving only economic loss are
18    generally dismissed in favor of breach of contract claims.” See, e.g., Body Jewelz, Inc. v.
19    Valley Forge Ins. Co., 241 F. Supp. 3d 1084, 1092 (C.D. Cal. 2017) (granting the
20    defendant’s motion to dismiss the plaintiff’s negligence claim without leave to amend
21    because the negligence claim was barred by the economic loss rule). Ample courts facing
22    similar factual allegations have dismissed such allegations with prejudice. See, e.g., Hsieh
23    v. FCA US LLC, 440 F. Supp. 3d 1157, 1163 (S.D. Cal. 2020) (Whelan, J.) (granting the
24    defendant’s motion to dismiss the tort-based claims while denying leave to amend because
25    “the Complaint fails to plead a tort based on conduct independent of the breach of contract
26    / warranty” as “all of Plaintiff's tort claims are based on Defendants’ failure to fix Plaintiff’s
27    vehicle as required by the warranty”); Agricola Baja Best, S. De. R.L. de C.V. v. Harris
28    Moran Seed Co., 44 F. Supp. 3d 974, 988 (S.D. Cal. 2014) (Benitez, J.) (dismissing the
                                                    -25-
                                                                                  3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.111 Page 26 of 45



 1    plaintiff’s negligence and product liability claims based on the economic loss rule because
 2    the plaintiff had not “demonstrate[d] harm above and beyond a broken contractual
 3    promise” but rather “produced evidence the seed it purchased from Semillas lacked the
 4    Intermediate Resistance promised and this defect in the seed caused the tomato crop to
 5    fail”); Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F. Supp. 2d 983, 994-
 6    95, 998 (E.D. Cal. 2012) (dismissing the plaintiff’s fraud and negligent misrepresentation
 7    claims with prejudice because the plaintiff’s fraud claim sought the same damages13 “as
 8    those arising from the alleged breach of contract,” and as a result, were barred by the
 9    economic loss rule).
10          In this case, like its fraud claim, “Plaintiff’s negligent misrepresentation claims
11    allege nothing more than the product it purchased . . . did not live up to the expectations
12    that had been created by Defendant’s advertising.” See, e.g., Tasion Commc’ns, Inc. v.
13    Ubiquiti Networks, Inc., No. C-13-1803 EMC, 2013 WL 4530470, at *9-11 (N.D. Cal.
14    Aug. 26, 2013) (finding the plaintiff’s negligent misrepresentation claims “governed by the
15    same rule as the negligence claim,” meaning the plaintiff could “seek to recover under this
16    claim for the damage to the radios, but may not seek recovery of its economic losses”).
17    However, in its Opposition, Plaintiff argues that the economic loss “doctrine is more
18    applicable to product liability or construction defect cases.” Oppo. at 8:24-9:2. This
19    argument fails for many reasons. First, in its reply, Defendant correctly points out that
20    Plaintiff’s contention that the economic loss doctrine only applies to cases alleging
21    personal injury or property damages “is not the law.” Reply at 5:19-21 (citing Oppo. at 9).
22    Defendant notes that the economic loss rule has been applied in a myriad of cases that
23    involved neither property damage nor personal injury. Id. at 6:3-12. Defendant is correct
24    in this regard as Plaintiff’s only cited authority for this proposition has been superseded by
25    statute. Plaintiff relies on the case of Aas v. Super. Crt., 24 Cal. 4th 627, 632 (2000),
26
27
      13
             Because of the lack of factual support in Plaintiff’s damages allegations, Compl. at
      6, ¶ 25, 7, ¶ 33, 8, ¶¶ 36, 44, the Court is unable to evaluate whether the damages sought
28    are “the same.”
                                                  -26-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.112 Page 27 of 45



 1    superseded by statute as stated in S. Cal. Gas Leak Cases, 7 Cal. 5th 391, 402 (2019),
 2    which held that due to the economic loss rule, homeowners and a homeowners association
 3    may not “recover damages in negligence from the developer, contractor and subcontractors
 4    who built their dwellings for construction defects that have not caused property damage.”
 5    However, two years later, the California Legislature passed the Right to Repair Act, CAL.
 6    CIV. CODE §§ 895-945.5 (the “RRA”), in direct response to the Aas decision. See, e.g.,
 7    McMillin Albany LLC v.Super. Crt., 4 Cal. 4th 241, 246-57 (2018) (noting that the RRA
 8    grants “homeowners the right to sue for deficiencies even in the absence of property
 9    damage or personal injury”). Thus, Plaintiff’s argument that the economic loss rule only
10    operates as a bar to claims for personal injury or construction defect is simply incorrect.
11    See, e.g., Fumatex Inc. v. Tafford Uniforms LLC, No. 213CV02508SVWPLA, 2013 WL
12    12205632, at *3 (C.D. Cal. June 10, 2013) (dismissing the plaintiff’s fraud claim without
13    prejudice as barred by the economic loss doctrine and rejecting the plaintiff’s contention
14    that the doctrine “only operates to bar claims brought by purchasers of goods in the context
15    of defective product cases”).
16          Even if the Court construes Plaintiff’s argument as contending that the economic
17    loss rule is inapplicable because physical injury is not an element of a claim for negligent
18    misrepresentation, Oppo. at 8:24-9:2, this argument fails as well. While this is true, courts
19    have nonetheless dismissed negligent misrepresentation claims as barred by the economic
20    loss rule where the complained-of misrepresentations were simply those made in the course
21    of forming the contract. See, e.g., Astrium S.A.S. v. TRW, Inc., 197 F. App’x 575, 577-78
22    (9th Cir. 2006) (finding district court did not err in finding the negligent misrepresentation
23    claim barred by economic loss rule); Crystal Springs Upland Sch. v. Fieldturf USA, Inc.,
24    219 F. Supp. 3d 962, 970 (N.D. Cal. 2016) (concluding the economic loss rule barred the
25    plaintiff’s claim for negligent misrepresentation because the plaintiff alleged that the
26    defendants “made affirmative misrepresentations about the effectiveness of their product,
27    but [had] not alleged that their reliance on those representations opened them up to
28    independent personal liability”); JMP Sec. LLP v. Altair Nanotechnologies Inc., 880 F.
                                                  -27-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.113 Page 28 of 45



 1    Supp.2d 1029, 1042-43 (N.D. Cal. 2012) (concluding the economic loss rule barred the
 2    plaintiff’s fraud and negligent misrepresentation claims where “[t]he tort claims consist of
 3    nothing more than [the defendant’s] alleged failure to make good on its contractual
 4    promises”); United Guar. Mortgage Indem. Co. v. Countrywide Fin. Corp., 660 F.Supp.2d
 5    1163, 1184-85 (C.D. Cal. 2009) (finding the plaintiff’s negligence and negligent
 6    misrepresentation claims barred by the economic loss rule where “the alleged
 7    misrepresentations are not conceptually distinct from the contract”).
 8           As such, the Court finds Plaintiff’s Second Claim for Relief for Fraud and Third
 9    Claim for Relief for Negligent Misrepresentation are barred by the economic loss doctrine.
10          As to the remaining claims, Defendant argues that the Third through Eighth Claims
11    for Relief are also barred by the economic loss doctrine. Mot. at 2:15-19. However,
12    Plaintiff’s interference-based torts appear “to be an exception to the economic loss
13    doctrine.” Casden Builders Inc. v. Entre Prises USA, Inc., No. CV 10-2353 ODW, 2010
14    WL 2889496, at *5 (C.D. Cal. July 21, 2010). As such, having already concluded below
15    that Plaintiff failed to plead facts sufficient to state a claim for relief with respect to
16    Plaintiff’s interference-based claims, the Court declines ruling on whether these claims are
17    barred by the economic loss doctrine. Additionally, with respect to Plaintiff’s other fraud
18    based claim arising under the UCL, numerous cases within the Ninth Circuit have indicated
19    that claims brought under California’s UCL are not subject to the economic loss doctrine.
20    See, e.g., Diamos v. Walmart Inc., No. 219CV05526SVWGJS, 2020 WL 1942322, at *3
21    (C.D. Cal. Jan. 9, 2020) (denying the defendant’s motion to dismiss the UCL claim on the
22    basis of the economic loss doctrine). Because the Court finds those claims subject to
23    dismissal, the Court declines addressing whether they are barred by the doctrine as well.
24                       b.     Fourth Claim for Unfair Business Practices
25          Defendant argues that Plaintiff’s claim for relief brought under the UCL “is entirely
26    conclusory and fails to state a claim under Iqbal and Twombly.” Mot. at 13:10-12.
27    Specifically, Defendant argues because Plaintiff’s UCL alleges fraudulent and unlawful
28    conduct by pleading Defendants violated the California Civil Code provisions prohibiting

                                                 -28-
                                                                              3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.114 Page 29 of 45



 1    fraud but Plaintiff fails to allege a plausible claim for relief for fraud, the UCL claim must
 2    fail as well. Id. at 13:10-24. As with Defendant’s other arguments, Plaintiff responds by
 3    arguing its UCL claim is based upon Defendant’s fraudulent statements made to Plaintiff,
 4    which violate California law, and thus, this claim is adequately pled. Oppo. at 6:20-25.
 5          California’s UCL prohibits business acts or practices that are (1) fraudulent, (2)
 6    unlawful, or (3) unfair. Davenport v. Litton Loan Servicing, LP, 725 F. Supp. 2d 862, 878
 7    (N.D. Cal. 2010); see also Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1151
 8    (9th Cir. 2008) (applying California law). Each prong of the UCL constitutes a separate
 9    and distinct theory of liability. Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir.
10    2009). Plaintiff’s opposition only addresses the prongs of unlawfulness and fraud, see
11    generally Oppo. at 6:20-25 (arguing that Plaintiff’s unfair business practices claim is based
12    upon Defendant’s fraudulent statements, which is also a violation of California law), and
13    as such, the Court construes Plaintiff as having waived any argument that Defendants’
14    actions fall under the unfair prong, see Franchise Tax Bd. of California v. Hyatt, 139 S. Ct.
15    1485, 1491, n. 1 (2019) (deeming an argument waived where the defendant failed to raise
16    an issue in the opposition brief).
17          “A ‘business act or practice’ is ‘unlawful’ under the unfair competition law if it
18    violates a rule contained in some other state or federal statute.” Sandoz Inc. v. Amgen Inc.,
19    137 S. Ct. 1664, 1673 (2017) (citing Rose v. Bank of America, N. A., 57 Cal. 4th 390, 396
20    (2013)). Where a plaintiff cannot state a claim under a “borrowed” law, he or she cannot
21    state a UCL claim either. See, e.g., Ingels v. Westwood One Broad Servs., Inc., 129 Cal.
22    App. 4th 1050, 1060 (2005) (“A defendant cannot be liable under § 17200 for committing
23    unlawful business practices without having violated another law”); see also Silvas v. E-
24    Trade Mortgage Corp., 514 F. 3d 1001 at 1007 n.3 (9th Cir. 2008). Other courts within
25    this district have held “a common law violation such as breach of contract is insufficient’
26    to support a claim under the unlawful prong of section 17200.” Schertzer v. Bank of Am.,
27    N.A., 445 F. Supp. 3d 1058, 1088 (S.D. Cal. 2020) (Miller, J.) (internal quotations omitted);
28    see also Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1043-44 (9th Cir.
                                                  -29-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.115 Page 30 of 45



 1    2010) (finding the plaintiff failed to state a claim under the unlawful prong of the UCL
 2    where his complaint alleged the defendant “violated the common law of unfair competition
 3    and breached his contract,” but “[t]hese practices alone do not amount to a violation of the
 4    ‘unlawful’ prong of § 17200”).
 5          Plaintiff’s complaint alleges that (1) Defendant “engaged in numerous acts and
 6    practices related to the Contract” that “constitute business practices subject to the unfair
 7    competition statute under” the UCL, Compl. at 9, ¶ 47, (2) Defendant’s “business practices
 8    were unlawful and deceptive” as Defendant’s “false representations violate civil and
 9    criminal law under the California Code prohibiting acts of fraud,” id. at 9, ¶ 48; and (3)
10    “[a]s a direct and proximate result of the foregoing conduct, Plaintiff has suffered actual
11    damages to be determined by this Court according to proof,” id. at 9, ¶ 49. However, these
12    conclusory allegations fail to state any ongoing unlawful, unfair, and fraudulent business
13    acts. Rather, the alleged actions Plaintiff complains of amount to nothing more than a
14    breach of contract.
15          The “fraudulent” prong applies only where a business act or practice actually
16    misleads a plaintiff. Hall v. Time, Inc., 158 Cal. App. 4th 847, 849 (2008). To plead a
17    claim under the UCL based on fraud, a plaintiff must allege the existence of a scheme to
18    mislead consumers and that each misrepresentation to each consumer conformed to that
19    scheme. Committee on Children‘s Television v. General Foods Corp., 35 Cal. 3d 197, 211
20    (1983). It must also be shown that members of the public “are likely to be deceived.”
21    Saunders v. Super. Ct., 27 Cal. App. 4th 832, 839 (1994).
22          In the present case, Plaintiff’s allegations that Defendant “engaged in numerous
23    acts and practices related to the Contract” that constitute business practices subject to
24    the UCL, Compl. at 9, ¶ 47, is not sufficient to state a claim for relief. Plaintiff fails to
25    plead what acts specifically qualify as unfair business practices or how or why those
26    practices fall under the unlawful or fraudulent prong. Plaintiff also fails to allege any
27    scheme by Defendant and/or how it misled consumers. If Plaintiff intends to pursue the
28    fraudulent prong, Plaintiff must plead sufficient facts to state a claim for fraud.
                                                   -30-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.116 Page 31 of 45



 1          Finally, Plaintiff seeks “actual damages,” Compl. at 9, ¶ 49, but the remedies for
 2    violation of the UCL are limited to injunctive relief and restitution—a plaintiff may not
 3    recover monetary damages. Chambers v. Whirlpool Corp., No. 16-56666, -- F.3d --, 2020
 4    WL 6578223, at *7 (9th Cir. Nov. 10, 2020); Cortez v. Purolater Air Filtration Prod. Co.,
 5    23 Cal. 4th 163, 173 (2000). “Restitution is the ‘return [of] money obtained through
 6    an unfair business practice to those persons in interest from whom the property was taken,
 7    that is, to persons who had an ownership interest in the property or those claiming through
 8    that person.’” Loomis v. Slendertone Distribution, Inc., 420 F. Supp. 3d 1046, 1077 (S.D.
 9    Cal. 2019) (Anello, J.) (citing Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th
10    1134, 1140 (2003)). Where a plaintiff pursuing a UCL claim essentially seeks damages
11    rather than the return of money in which the plaintiff has an identifiable interest, allowing
12    the plaintiff to recover such relief under the UCL would convert the UCL to “an all-purpose
13    substitute for a tort . . . action, something the Legislature never intended.” See, e.g., Nat’l
14    Rural Telecommunications Co-op. v. DIRECTV, Inc., 319 F. Supp. 2d 1059, 1082 (C.D.
15    Cal. 2003), on reconsideration in part (June 5, 2003) (concluding the plaintiffs had failed
16    to raise a genuine issue of material fact as to whether they had a vested interest in the
17    money they sought to recover from the defendant, and as such, granting the summary
18    judgment on the issue of damages under the plaintiffs’ UCL) (citing Korea Supply, 29 Cal.
19    4th at 1151). Here, Plaintiff does not request an injunction and has failed to plead an
20    identifiable interest in the money it seeks to recover. As such, Plaintiff has not pled a
21    remedy recoverable under the UCL.
22          Unlike Plaintiff’s fraud and negligent misrepresentation claims, Plaintiff’s UCL
23    claim does not even state “[t]hreadbare recitals of the elements of [the] cause of action.”
24    Iqbal, 556 U.S. at 678. Because a mere breach of contract may neither state a claim for
25    violation of the UCL as a matter of law under the unlawful prong, Schertzer, 445 F. Supp.
26    3d at 1088, nor establish fraud, the Court dismisses this claim with prejudice.
27               3.    Interference Based Claims
28          Defendant argues that each of Plaintiff’s interference-based claims (1) “are

                                                   -31-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.117 Page 32 of 45



 1    indistinguishable from Plaintiff’s breach of contract claim,” (2) “state no basis for recovery
 2    apart from the alleged breach of contract,” and (3) “are premised on the same set of
 3    operative facts and alleged duty breached (i.e. alleged breach/failure to perform under a
 4    contract).” Mot. at 6:23-27. Plaintiff responds that Defendant “was keenly aware of SRP’s
 5    business plan, including its license agreements with third parties and SRP’s reliance upon
 6    Brentwood and its products to further those efforts in support of SRP’s business plan.”
 7    Oppo. at 7:19-22 (citing Comp. ¶¶ 7-8, 28). Plaintiff elaborates that “[b]y failing to timely
 8    and adequately perform under the contract, Brentwood’s acts and omissions interfered with
 9    SRP’s economic relationship with its partners and licensees.” Id. at 7:22-24. “Moreover,
10    Brentwood undertook efforts to compete directly with SRP, disrupting SRP’s relationships
11    with current and prospective business partners and licensees (even when Brentwood knew
12    SRP was relying upon it to implement SRP’s business plan).” Id. at 7:24-27 (citing Comp.
13    ¶ 14). According to Plaintiff, “[t]hese independently wrongful acts are sufficiently pled to
14    support SRP’s interference claims.” Id. at 7:27-8:1.
15          As outlined below, the Court finds that Plaintiff has failed to plead sufficient facts
16    to state a claim for relief under any of its interference claims.
17                        a.     Sixth Claim for Intentional Interference with Contractual
18                               Relations

19          Defendant argues that the Sixth Claim for Relief (1) presupposes that Defendant
20    knew of Plaintiff’s contracts with third parties and intended to disrupt those contracts and
21    (2) “fails to allege any conduct by Defendant apart from ‘Defendant’s actions or omissions,
22    or both’ as the basis of Defendant’s alleged interference with Plaintiff’s third party
23    contracts.” Mot. at 14:7-15.
24          To establish liability for tortious interference with contractual relations, a plaintiff
25    must prove “(1) it has a valid and existing contract with a third party; (2) defendants had
26    knowledge of the contract; (3) defendants committed an intentional act designed to induce
27    a breach or disrupt the contractual relationship; (4) actual breach or disruption of the
28    contract relationship occurred; and (5) damages were suffered as a result.” Sebastian Int’l,

                                                   -32-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.118 Page 33 of 45



 1    Inc. v. Russolillo, 162 F. Supp. 2d 1198, 1203 (C.D. Cal. 2001).
 2          Plaintiff’s complaint alleges that at all relevant times, (1) “there were valid contracts
 3    existing between [Plaintiff] and its partners, including licensees,” Compl. at 10, ¶ 57; (2)
 4    Defendant knew or should have known of the valid contracts existing between Plaintiff and
 5    its partners, including licensees,” and that Defendant’s “failure to timely perform its
 6    material contractual duties and obligations . . . would disrupt [Plaintiff’s] relationship with
 7    its partners, including licensees,” id. at 10, ¶¶ 58-59; (3) Defendant “intended to disrupt the
 8    performance of these contracts or knew that disruption of performance under these
 9    contracts was certain or substantially certain to occur,” id. at 10, ¶ 61; (4) Defendant’s
10    “actions or omissions, or both, prevented [Plaintiff’s] performance under the contract
11    between [Plaintiff] and its partners, including licensees, and/or made [Plaintiff’s]
12    performance with those parties more expensive or difficult,” id. at 10, ¶ 60; and (5) “[a]s a
13    direct, foreseeable, and proximate result of [Defendant’s] actions or omissions, or both,
14    [Plaintiff] has incurred and will continue to incur harm and damages, including, but not
15    limited to, lost profits, lost sales, and lost opportunity costs,” id. at 10-11, ¶¶ 62, 64.
16          Plaintiff fails to plead any facts (1) stating which third parties, if any, Plaintiff had a
17    contract with; (2) suggesting how or why Defendant would have a basis for knowing that
18    Plaintiff had a contract with third parties; (3) indicating, beyond conclusory allegations,
19    facts making it plausible that Defendant intended to disrupt Plaintiff’s relationship with
20    third parties; (4) alleging how Plaintiff’s business was interference with; and (5) facts
21    describing Plaintiff’s damages. Such conclusory, threadbare recitals of the elements of a
22    claim fail to suffice under the Twombly/Iqbal standard. Iqbal, 556 U.S. at 686 (“[T]he
23    Federal Rules do not require courts to credit a complaint’s conclusory statements without
24    reference to its factual context.”). Thus, the Court grants Defendant’s Motion to Dismiss
25    the Sixth Claim for Relief with leave to amend.
26                        b.     Seventh Claim for Negligent Interference with Prospective
                                 Economic Relations
27
28          Defendant argues that the seventh and eighth claims for relief relating to negligent

                                                    -33-
                                                                                  3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.119 Page 34 of 45



 1    and intentional interference with prospective economic relations “are based upon the
 2    allegation that Defendant failed to timely perform the terms of the purchase order,” but
 3    “Plaintiff has failed to allege that Defendant breached any term of the purchase order.”
 4    Mot. at 14:13-17. However, Defendant points out that both claims require independently
 5    wrongful conduct, which Plaintiff has failed to allege. Id. at 14:17-21. Rather, Defendant
 6    asserts that Plaintiff’s allegations for this claim plead that Defendant failed to act with
 7    reasonable care by failing to “perform its material contractual duties and obligations such
 8    as to not interfere with, delay, disrupt and/or prevent [Plaintiff’s] economic relations with
 9    [Plaintiff’s] partners, including licensees.’” Id. at 14:22-26 (citing Compl. at ¶ 69).
10    However, Defendant avers that “[t]his allegation suggests that a material contractual duty
11    in the purchase order was to refrain from interfering with Plaintiff’s economic relations—
12    a term that is nowhere to be found in the document.” Id. at 14:26-28.
13          Indeed, the elements of negligent interference with prospective economic relations
14    require a plaintiff to plead (1) the existence of a valid economic relationship between the
15    plaintiff and a third party containing the probability of future economic benefit to the
16    plaintiff; (2) the defendant’s knowledge (actual or construed) of (a) the relationship and (b)
17    that the relationship would be disrupted if the defendant failed to act with reasonable care;
18    (3) the defendant’s failure to act with reasonable care; (4) actual disruption of the
19    relationship; and (5) resulting economic harm. Nelson v. Tucker Ellis, LLP, 48 Cal. App.
20    5th 827, 844, n. 5 (2020), review denied (Aug. 19, 2020).
21          “[I]nterference with prospective economic advantage requires a plaintiff to allege an
22    act that is wrongful independent of the interference itself.” CRST Van Expedited, Inc. v.
23    Werner Enters., Inc. 479 F.3d 1099, 1108 (9th Cir. 2007). “California courts have held
24    that independently wrongful conduct includes actions which are independently actionable,
25    violations of federal or state law or unethical business practices, e.g., violence,
26    misrepresentation, unfounded litigation, defamation, trade libel or trade mark
27    infringement.” Ingrid & Isabel, LLC v. Baby Be Mine, LLC, 70 F. Supp. 3d 1105, 1120
28    (N.D. Cal. 2014) (internal quotations omitted).
                                                  -34-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.120 Page 35 of 45



 1             As to the first element, alleging the existence of an economic relationship or
 2    advantage requires alleging “a ‘particular relationship or opportunity with which the
 3    defendant’s conduct is alleged to have interfered’ rather than vague allegations regarding
 4    a relationship with an ‘as yet unidentified’ customer.” Weintraub, 2020 WL 6162801 at
 5    *8. Courts have held that a tortious interference claim that rests on “a hope of future
 6    transactions” is insufficient to support a claim of tortious interference. Brown v. Allstate
 7    Ins. Co., 17 F. Supp. 2d 1134, 1140 (S.D. Cal. 1998) (Brewster, J.) (holding that the
 8    “[p]laintiff must establish an actual economic relationship or a protected expectancy with
 9    a third person, not merely a hope of future transactions”) (citing Blank v. Kirwan, 39 Cal.
10    3d 311, 330 (1985)). “To show [such] an economic relationship, the cases generally agree
11    that it must be reasonably probable the prospective economic advantage would have been
12    realized but for defendant’s interference.” Song v. Drenberg, No. 18-CV-06283-LHK,
13    2019 WL 1998944, at *7-8 (N.D. Cal. May 6, 2019) (granting the defendant’s motion to
14    dismiss a tortious interference with prospective business relations claim because the court
15    found the plaintiffs’ claim, which revolved around the plaintiff’s loss of relationships with
16    two third parties, was “not enough to state a claim for tortious interference with prospective
17    business relationships”).
18             Thus, a plaintiff must allege not just “an economic relationship between the plaintiff
19    and some third party” but also the probability of future economic benefit to the
20    plaintiff.” Korea Supply Co., 29 Cal. 4th at 1153 (2003). For instance, in Song, the court
21    noted that plaintiff’s complaint failed “to name a single entity or person with whom
22    Plaintiffs might have had a prospective business relationship with which [the defendant]
23    tortuously interfered.” Id. Instead, the complaint made only “sweeping generalizations
24    lacking any detail about the loss of prospective business opportunities.” 2019 WL 1998944
25    at *7.     Because the plaintiffs “merely allege[d] interference with possible business
26    contracts,” they had failed to point to any particular company or opportunity that was
27    disrupted as a result of the allegedly tortious action. Id. at *8.
28             As another example, in Weintraub Fin. Servs., Inc. v. Boeing Co., the court
                                                    -35-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.121 Page 36 of 45



 1    determined that even though the plaintiffs’ claims were based on the defendant’s
 2    interference with the plaintiffs’ relationship with a future purchaser of a property, the
 3    plaintiffs had “not sufficiently alleged the probability of the future economic benefit, for
 4    example, by alleging the general terms of the letter of intent.” 2020 WL 6162801 at *8.
 5    Accordingly, the court granted the defendant’s motion to dismiss the interference claims.
 6    Id. It also held that the plaintiffs had not “sufficiently alleged whether this loss of
 7    prospective relationship was caused by [the defendant’s] conduct.” Id.
 8          Similarly, in this case, Plaintiff’s Complaint contains nothing more than vague
 9    allegations that Plaintiff “and its partners, including licensees, were in economic
10    relationships that would probably result in future economic benefit to [Plaintiff].” Compl.
11    at 11, ¶ 66. In the general allegations, Plaintiff also pleads that as time passed, Plaintiff
12    sought to expand and streamline its manufacturing processes and distribution channels for
13    its patented product by entering into license agreements with third parties. Id. at 4, ¶ 7;
14    Oppo. at 2:21-25. However, it never alleges which entities, if any, it was negotiating with,
15    what the terms were, when the contracts were being negotiated (e.g., whether those
16    contracts fell through before, during, or after Defendant’s alleged negligent acts), and how
17    much money, if any, Plaintiff lost as a result. Thus, like the Weintraub claim, Plaintiff’s
18    claim fails. Although the Court’s analysis could stop here, because it is granting only one
19    attempt to perfect this claim for relief, it elaborates on the claim’s residual deficiencies.
20          As to the second element pertaining to knowledge of the economic relations,
21    Plaintiff’s complaint contains nothing more than conclusory allegations that Defendant
22    allegedly knew of Plaintiff’s economic relations with other parties. It alleges Defendant
23    knew or should have known of the economic relationship existing between Plaintiff and its
24    partners, including licensees.” Compl. at 11, ¶ 67. It continues by alleging those
25    relationships would be disrupted if Defendant failed to act with reasonable care toward
26    Plaintiff relative to the “contract” between them, by “failing to timely perform its material
27    contractual duties and obligations as outlined herein would impact” Plaintiff’s relationship
28    with those partners, and impacted Plaintiff’s ability to execute its business plan. Compl.
                                                   -36-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.122 Page 37 of 45



 1    at 11, ¶¶ 67-68. This does not create a plausible basis to conclude Defendant had
 2    knowledge of Plaintiff’s third party economic relations. There are no factual allegations
 3    indicating that a certain person with Plaintiff’s corporation told another person with
 4    Defendant’s corporation that they were relying on the molds for a contract with a specified
 5    third party. Such conclusory allegations that Defendant knew of Plaintiff’s economic
 6    relations fail to state a plausible claim for relief under the Twombly/Iqbal standard.
 7          As to the third element requiring negligent acts, Plaintiff alleges Defendant “failed
 8    to act with reasonable care by, inter alia, failing to timely perform its material contractual
 9    duties and obligations such as to not interfere with, delay, disrupt and/or prevent SRP
10    economic relations with SRP its partners, including licensees.” Compl. at 11, ¶ 69.
11    Returning to Weintraub, however, the court noted that “[a]n act is not independently
12    wrongful merely because the defendant acted with an improper motive.” Id. (citing Korea
13    Supply, 29 Cal. 4th at 1138). Rather, “[a]n act is independently wrongful if it is unlawful,
14    that is, if it is proscribed by some constitutional, statutory, regulatory, or common law, or
15    some other determinable legal standard.” Id. Here, Plaintiff’s conclusory allegations
16    likewise fail to state a plausible claim for independently wrongful conduct. As an example,
17    Plaintiff alleges that Defendant “failed to act with reasonable care by, inter alia, failing to
18    timely perform its material contractual duties and obligations such as to not interfere with,
19    delay, disrupt and/or prevent [Plaintiff’s] economic relations with SRP its partners,”
20    Compl. at 11, ¶ 69, but nowhere in the Purchased Order does it contain such a term.
21          As to the fourth element of actual disruption, Plaintiff’s Complaint alleges that “[a]s
22    a result of Brentwood’s actions or omissions, or both, the relationship between SRP and its
23    partners, including licensees, was disrupted.” Compl. at 11, ¶ 70. However, the Ninth
24    Circuit has affirmed dismissal of tortious interference claims on similar allegations where
25    the where the plaintiff, like Plaintiff here, “failed to plead facts either showing or allowing
26    the interference of actual disruption to its relationship with the Customers.” Sybersound,
27    517 F.3d at 1151. Plaintiff’s Complaint in this case suffers from the same deficiencies as
28    the Sybersound complaint, offering nothing more than conclusory allegations, unsupported
                                                   -37-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.123 Page 38 of 45



 1    by facts, that the plaintiff’s economic relationship was disrupted.
 2          As to the fifth element of resulting economic harm, the Complaint alleges that “[a]s
 3    a direct, foreseeable, and proximate result of [Defendant’s] actions or omissions, or both,
 4    [Plaintiff] has incurred and will continue to incur harm in the form of losses, costs,
 5    damages, and expenses.” Compl. at 11-12, ¶ 71. However, Plaintiff fails to allege what
 6    these losses are, such as whether there are losses identifiable to a specific contract loss.
 7          Just like the negligent claims for relief in Sybersound, 517 F.3d at 1151, Song, 2019
 8    WL 1998944 at *7-8, Silicon, 983 F. Supp. at 1313, and Weintraub, 2020 WL 6162801, at
 9    *7-9, Plaintiff’s negligent interference with prospective economic relations claim does not
10    plead sufficient facts to state a plausible claim for relief (and likely cannot do so based on
11    the facts pled). Thus, the Court grants Defendant’s Motion to Dismiss with leave to amend.
12                        c.     Eighth Claim for Intentional Interference with Prospective
                                 Economic Relations
13
14          Defendant argues that “[u]nder the intentional interference with prospective

15    economic relations cause of action, Plaintiff alleged merely that Defendant “engaged in

16    conduct that was wrongful as outlined herein.” Mot. at 14:28-15:2 (citing Compl. at ¶ 75).

17    Defendant contents that based upon these barebones allegations, the Court has no basis to
      conclude “what independently wrongful conduct Defendant engaged in that interfered with
18
      Plaintiff’s economic relations.” Id. at 15:3-4.
19
            Under California law, a plaintiff alleging a claim for relief for the tort of intentional
20
      interference with prospective economic relations or advantage must prove “(1) an
21
      economic relationship between the plaintiff and some third party, with the probability of
22
      future economic benefit to the plaintiff; (2) the defendant’s knowledge of the relationship;
23
      (3) intentional [wrongful] acts on the part of the defendant designed to disrupt the
24
      relationship; (4) actual disruption of the relationship; and (5) economic harm to the plaintiff
25
      proximately caused by the acts of the defendant.” Sybersound, 517 F.3d at 1151.
26
            Plaintiff’s complaint alleges that at all relevant times, (1) Plaintiff “and its partners,
27
      including licensees, were in economic relationships that would probably result in future
28
                                                   -38-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.124 Page 39 of 45



 1    economic benefit to [Defendant],” Compl. at 12, ¶ 73; (2) Defendant knew or should have
 2    known of the economic relationship existing between Plaintiff and its partners, including
 3    licensees, id. at 12, ¶ 74; Defendant “engaged in conduct that was wrongful as outlined
 4    herein,” Compl. at 12, ¶ 75; (3) “[b]y engaging in said conduct, [Defendant] intended to
 5    disrupt the relationships or knew that disruption of the relationships between [Plaintiff] and
 6    its partners, including licensees, was certain or substantially certain to occur,” id. at 12, ¶
 7    76; (4) “[a]s a result of [Defendant’s] actions or omissions, or both, the relationship
 8    between SRP and its partners, including licensees, was disrupted,” id. at 12, ¶ 77; and (5)
 9    “[a]s a direct, foreseeable, and proximate result of [Defendant’s] actions or omissions, or
10    both, [Plaintiff] was damaged as detailed herein in an amount to be proven at trial,” id. at
11    12, ¶ 78. Plaintiff’s claim for intentional interference with prospective economic relations
12    fails for the same reasons Plaintiff’s claim for negligent interference with prospective
13    economic relations failed. As Defendant correctly points out, “beyond a rote recitation of
14    the elements of the claim, Plaintiff has failed to allege with specificity what economic
15    benefit it would have realized, who would have conferred this benefit, and how Defendant
16    prevented Plaintiff from realizing this benefit.” Mot. at 15:5-7.
17          Plaintiff’s claim for intentional interference with prospective economic relations
18    fails to plead sufficient facts to state a plausible claim for relief. Thus, the Court grants
19    Defendant’s Motion to Dismiss with leave to amend.
20               4.     Ninth Claim for Misappropriation of Trade Secrets
21          Defendant argues that “Plaintiff has alleged neither the nature of the trade secret, as

22    is required under the first element of a misappropriation claim, nor how Defendant is

23    alleged to have misappropriated the information,” and “[a]s a result this cause of action

24    must be dismissed.” Mot. at 16:6-9. In response, Plaintiff argues that its complaint alleges

25    that (1) Plaintiff approached Defendant “in 2018 as part of its business plan to expand the

26    scope of SRP’s business, namely its patented Drivable Grass®,” Oppo. at 8:4-5 (citing

27    Comp. ¶8); (2) only after engaging Defendant as part of its business plan did Defendant

28    “begin developing a product to compete with SRP’s Drivable Grass®,” id. at 8:5-7 (citing

                                                   -39-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.125 Page 40 of 45



 1    Compl. ¶14); and (3) Defendant “improperly used SRP’s proprietary information
 2    surrounding its Drivable Grass® to compete directly with SRP,” id. at 8:7-9 (citing Compl.
 3    ¶ 81.). Thus, Plaintiff argues that “[a]s pled, SRP’s ninth cause of action is sufficient to
 4    support its misappropriation claim against Brentwood.” Oppo. at 8:9-11.
 5          In response, Defendant argues that its “Motion to Dismiss demonstrates that the
 6    Misappropriation claim rests upon a single factually devoid and conclusory allegation that
 7    ‘[b]ased upon information and belief, Brentwood improperly used and/or disclosed [Soil
 8    Retention]’s trade secrets.’” Reply at 3:25-4:1 (citing Compl., Exhibit A, at ¶ 81).
 9    Defendant notes that even though such an allegation “fails to satisfy the requirement that a
10    misappropriation claim must ‘describe the subject matter of the trade secret with sufficient
11    particularity to separate it from matters of general knowledge in the trade’ and ‘permit the
12    defendant to ascertain at least the boundaries within which the secret lies,’” Plaintiff’s
13    Opposition fails to address this argument or explain its failure to allege the nature of the
14    trade secret alleged to have been misappropriated. Id. at 4:1-9.
15          To plead a claim for misappropriation of trade secrets, a plaintiff must allege both
16    the (1) existence of a trade secret and (2) subsequent misappropriation of that trade
17    secret. Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 988 (S.D. Cal. 2012)
18    (Benitez, J.). As outlined below, this Court finds that Plaintiff’s allegations fail to plead
19    sufficient facts to support a plausible claim for either the existence of a trade secret or the
20    misappropriation of a trade secret.
21                     a.    The Existence of a Trade Secret
22          Defendant argues that Plaintiff’s Opposition “provides no further clarification
23    regarding the nature of the trade secret, but merely parrots the vague allegation that
24    ‘Brentwood improperly used [Soil Retention]’s proprietary information surrounding its
25    Drivable Grass® to compete directly with [Soil Retention].’” Reply at 4:10-13 (citing
26    Oppo. at 8). Defendant contends that “[t]his allegation begs further questions in addition
27    to the identification of the trade secret at issue, such as: how was the trade secret used, how
28    was the alleged use improper or in competition with Soil Retention?” Reply at 4:13-15.

                                                   -40-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.126 Page 41 of 45



 1          The existence of a protectable trade secret is necessary for a trade secret
 2    misappropriation claim under the California Trade Secrets Act (“CUTSA”) as well as the
 3    federal Defend Trade Secrets Act (“DTSA”). “Federal courts in the Ninth Circuit look
 4    to Diodes for guidance on the applicable pleading standard for claims brought under the
 5    CUTSA.” Navigation Holdings, LLC v. Molavi, 445 F. Supp. 3d 69, 77 (N.D. Cal. 2020)
 6    (citing, inter alia, Diodes, Inc. v. Franzen, 260 Cal. App. 2d 244, 253 (1968)). In Diodes,
 7    the California Court of Appeal set out the appropriate pleading standard for pleading the
 8    existence of a trade secret:
 9                 Before a defendant is compelled to respond to a complaint based
10                 upon claimed misappropriation or misuse of a trade secret . . . ,
                   the complainant should describe the subject matter of the trade
11                 secret with sufficient particularity to separate it from matters of
12                 general knowledge in the trade or of special knowledge of those
                   persons who are skilled in the trade, and to permit the defendant
13                 to ascertain at least the boundaries within which the secret lies. If
14                 the subject matter of the claimed trade secret is a manufacturing
                   process, the plaintiff must not only identify the end product
15                 manufactured, but also supply sufficient data concerning the
16                 process, without revealing the details of it, to give both the court
                   and the defendant reasonable notice of the issues which must be
17                 met at the time of trial and to provide reasonable guidance in
18                 ascertaining the scope of appropriate discovery.
19    260 Cal. App. 2d at 253 (emphasis added); see also Pellerin, 877 F. Supp. 2d at 988.
20          Plaintiff’s complaint alleges that at all relevant times, Plaintiff “owned patents and
21    related proprietary information associated with SRP’s Drivable Grass®,” and the
22    “information and details surrounding the design and manufacture of Drivable Grass® was,
23    and is, a trade secret which was shared with Brentwood solely for the purpose of creating
24    molds SRP could use in its manufacturing process and to implement its business plan.
25    Compl. at 12-13, ¶ 80. These allegations plead Plaintiff “owned patents and related
26    proprietary information” associated with Plaintiff’s Drivable Grass®”; yet, if the alleged
27    information had patent protection, Plaintiff would have been entitled to sue for patent
28    infringement but did not. Further, while Plaintiff pleads the name of the alleged trade
                                                   -41-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.127 Page 42 of 45



 1    secret (e.g., Drivable Grass), Plaintiff does not plead “the subject matter of the trade secret
 2    with sufficient particularity to separate it from matters of general knowledge in the trade
 3    or of special knowledge of those persons who are skilled in the trade.” Diodes, 260 Cal.
 4    App. 2d at 253. From the allegations pled, it is unclear whether Plaintiff’s trade secret
 5    covers the product itself, its components, or just the manufacturing process. To the extent
 6    the trade secret covers the manufacturing process, Plaintiff must identify the end product
 7    manufactured beyond simply stating the name of the product.
 8          For example, in Pellerin, this Court found that the counterclaim for misappropriation
 9    of trade secrets failed to plead sufficient facts to state a claim for relief and dismissed the
10    counterclaim without prejudice. 877 F. Supp. 2d at 990. Although the defendant had
11    identified the end product (foam earplugs), it had failed to describe the manufacturing
12    process with sufficient particularity to put the plaintiffs on notice of what the defendant
13    claimed was the trade secret at issue. Id. at 988. Instead, the allegations simply recited the
14    statutory definition of a trade secret and conclusorily alleged the plaintiff had access to the
15    trade secret information. Id. However, “[a] pleading that offers labels and conclusions or
16    a formulaic recitation of the elements of a cause of action will not do.” Id. at 989.
17          Just as the Pellerin allegations failed, which were arguably more specific and
18    detailed than those at issue in this case, Plaintiff’s allegations fail as well. Although the
19    Court need not analyze the second element with Plaintiff having failed to adequately plead
20    the first element, the Court does so because it is granting leave to amend.
21                      b.    Misappropriation
22          As to the second element of misappropriation, the Pellerin Court also determined
23    that the defendant had likewise failed to allege sufficient facts to establish
24    misappropriation. 877 F. Supp. 2d at 989. The Court held that first, the defendant’s
25    allegations that the plaintiff “had access to and acquired Honeywell’s trade secret
26    information” was insufficient to establish misappropriation because “[a]lleging mere
27    possession of trade secrets is not enough.” Id. (citing S. Cal. Inst. of Law v. TCS Educ.
28    Sys., No. CV 10–8026 PSG (AJWx), 2011 WL 1296602, at *7 (C.D. Cal. Apr. 5, 2011)).

                                                   -42-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.128 Page 43 of 45



 1    Second, the Court held that the defendant had failed to “allege any facts in support of the
 2    legal conclusion that Plaintiffs ‘used and/or disclosed’ and ‘acquired and/or used’
 3    Honeywell’s trade secrets or confidential information.” Id. The Court reasoned that the
 4    defendant had not alleged any facts or circumstantial evidence beyond its allegations that
 5    the plaintiff allegedly had access to the defendant’s trade secrets to establish
 6    misappropriation. Id. at 990.
 7          In this case, Plaintiff’s complaint alleges that Defendant (1) “knew or should have
 8    known the information SRP was sharing with Brentwood was a trade secret and, if used
 9    and/or disclosed by Brentwood, SRP would be damaged thereby” and (2) “improperly used
10    and/or disclosed SRP’s trade secrets.” Compl. at 12-13, ¶¶ 80, 81. Just as the Pellerin
11    Court held that “mere possession of trade secrets is not enough,” 877 F. Supp. 2d at 989,
12    this Court likewise holds that Plaintiff’s allegations fail to allege any non-conclusory facts
13    that plausibly suggest (1) Defendant used Plaintiff’s alleged trade secret (whatever that
14    trade secret may be) and (2) Plaintiff is entitled to relief.
15          Plaintiff’s claim for misappropriation of trade secrets fails to plead sufficient facts
16    to state a plausible claim for relief. Thus, the Court grants Defendant’s Motion to Dismiss
17    and reluctantly grants leave to amend.
18          B.     Motion to Strike
19          Because the Court has granted Defendant’s Motion to Dismiss the Second Claim for
20    Relief for Fraud with prejudice, which is the only claim for relief that requests punitive
21    damages, the Court denies Defendant’s Motion to Strike the punitive damages allegations
22    as moot. See, e.g., Rodriguez v. JP Morgan Chase & Co., 809 F. Supp. 2d 1291, 1300
23    (S.D. Cal. 2011) (Huff, J.) (“Because the Court dismisses Plaintiff’s complaint in its
24    entirety, the Court DENIES without prejudice as moot MTC’s motion to strike.”).
25          C.     Leave to Amend
26          Plaintiff requests leave to amend if the Court grants Defendant’s motion. Oppo. at
27    9:10-23. Defendant argues that leave to amend should be denied because Plaintiff does not
28    “indicate what additional facts it would or could allege to cure the deficiencies in the
                                                    -43-
                                                                               3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.129 Page 44 of 45



 1    Complaint if granted leave to amend.” Reply at 7:3-5.
 2              Courts have broad discretion to grant leave to amend a complaint. Nguyen v.
 3    Endologix, Inc., 962 F.3d 405, 420 (9th Cir. 2020). This discretion includes the right to
 4    deny leave to amend where amendment may prove to be an effort in futility. Moore v.
 5    Kayport Package Exp., Inc., 885 F.2d 531, 538 (9th Cir. 1989). In determining whether a
 6    plaintiff should be granted leave to amend, courts consider “the presence or absence of
 7    undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies by previous
 8    amendments, undue prejudice to the opposing party and futility of the proposed
 9    amendment.” Moore, 885 F.2d at 538.
10              Here, Plaintiff originally filed this case on May 26, 2020. ECF No. 1-2 at 13. Thus,
11    the case has been ongoing for less than one year but remains in the pleading stage.
12    However, the Court does not find undue delay, dilatory motive, or repeated failure to cure
13    deficiencies by previous amendments. Nonetheless, in Parents for Privacy v. Barr, 949
14    F.3d 1210, 1239 (9th Cir. 2020), the Ninth Circuit affirmed the district court’s denial of
15    leave to amend because “[f]urther amendment would simply be a futile exercise.” It
16    reasoned that “[t]he problem with Plaintiffs’ complaint, however, is not the sufficiency of
17    their factual allegations” but “[r]ather, as we have explained above, Plaintiffs’ legal
18    theories fail.” Id. There, “[a]mending the complaint [would] not change, for example, the
19    extent of the rights that are protected.” Id.
20              Similarly, here, Plaintiff’s allegations in the second, third, and fourth claims for
21    relief suffer from the same deficiencies by simply failing to state a plausible claim for
22    relief.     Further, Plaintiff fails to state how or why leave to amend would cure the
23    inadequacies pointed out by Defendant. The facts, as pled, in the aforementioned claims
24    simply do not give rise to plausible claims. As such, as in Barr, “[f]urther amendment
25    would simply be a futile exercise” because Plaintiffs’ legal theories fail as a matter of law.
26    949 F.3d at 1239. Thus, the Court exercises its broad discretion to deny leave to amend as
27    to the second, third, and fourth claims for relief, Nguyen, 962 F.3d at 420, but grants leave
28    to amend as to the remaining claims.
                                                      -44-
                                                                                3:20-cv-02453-BEN-WVG
     Case 3:20-cv-02453-BEN-WVG Document 9 Filed 02/23/21 PageID.130 Page 45 of 45



 1    V.    CONCLUSION
 2          For the above reasons, the Court ORDERS as follows:

 3          1.     Defendant’s Motion to Dismiss the Complaint is GRANTED as follows:
 4                 a.     Plaintiff’s First Claim for Relief for Breach of Contract, Fifth Claim for
 5    Relief for Breach of Covenant of Good Faith and Fair Dealing, Sixth Claim for Relief for
 6    Intentional Interference with Contractual Relations, Seventh Claim for Relief for Negligent
 7    Interference with Prospective Relations, Eighth Claim for Relief for Intentional
 8    Interference with Prospective Relations, and Ninth Claim for Relief for Misappropriation
 9    of Trade Secrets are dismissed with leave to amend for failure to plead sufficient facts to
10    state a plausible claim for relief.
11                 b.     Plaintiff’s Second Claim for Relief for Fraud and Third Claim for Relief
12    for Negligent Misrepresentation are DISMISSED WITH PREJUDICE for preclusion as
13    a matter of law due to the economic loss doctrine.
14                 c.     Plaintiff’s Fourth Claim for Relief for Violation of the UCL is
15    DISMISSED WITH PREJUDICE for failure to plead sufficient facts to state a plausible
16    claim for relief.
17          2.     Defendant’s Motion to Strike is DENIED as moot in light of the Court’s
18    granting of Defendant’s Motion to Dismiss the fraud based claim, which is the only claim
19    alleging punitive damages, with prejudice.
20          3.     If Plaintiff wishes to file an amended complaint, Plaintiff must do so within
21    fourteen (14) days. Plaintiff may not plead any claims or seek any relief not originally pled
22    in the original complaint. The Court cautions that if Plaintiff elects to file an amended
23    complaint, and the Court finds the re-pled claims still fail to allege sufficient facts to plead
24    a plausible claim for relief, absent good cause, the Court will dismiss this case with

25    prejudice without granting additional leave to amend.

26          IT IS SO ORDERED.

27     DATED:       February 23, 2021
                                                             HON. ROGER T. BENITEZ
28                                                            United States District Judge
                                                   -45-
                                                                                 3:20-cv-02453-BEN-WVG
